

EXECUTION VERSION
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED COMMITMENT LETTER
AMENDMENT NO. 1 (this “Amendment”), dated as of September 21, 2018, to the
Second Amended and Restated Commitment Letter, dated as of August 8, 2018 (as
amended, supplemented or otherwise modified prior to the date hereof,
“Commitment Letter”; and the Commitment Letter, as amended by this Amendment,
the “Amended Commitment Letter”), by and among UNITED NATURAL FOODS, INC. (the
“Borrower”), GOLDMAN SACHS BANK USA (“GS Bank”), GOLDMAN SACHS LENDING PARTNERS
LLC, BANK OF AMERICA, N.A. (“Bank of America”), MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED (acting together with any of its designated affiliates,
“MLPFS”; and, together with Bank of America,“BAML”), WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo Bank”), JPMORGAN CHASE BANK, N.A (“JPMCB”) and U.S.
BANK NATIONAL ASSOCIATION (“US Bank”; and, together with GS Bank, BAML, Wells
Fargo Bank and JPMCB, the “Commitment Parties”). 
WHEREAS, the Borrower has requested that the Commitment Letter be amended on the
terms set forth herein, and each Commitment Party party hereto consents to this
Amendment.
Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1 Definitions. Capitalized terms used and not otherwise defined herein
have the meanings assigned to them in the Amended Commitment Letter.
Section 2 Amendments to Commitment Letter.  Each of the parties hereto agrees
that, effective on the Amendment Effective Date (as defined below), the
Commitment Letter shall be amended such that, after giving effect to all such
amendments, the Amended Commitment Letter is as set forth on Exhibit A attached
hereto.
Section 3 Amendment Effective Date. This Amendment shall become effective as of
the date on which the Borrower and each Commitment Party execute and deliver a
signature page hereto (the “Amendment Effective Date”), and such date is
September 21, 2018.
Section 4 Effects of Amendment. Except as expressly set forth herein, the
Commitment Letter shall remain in full force and effect in accordance with its
terms. From and after the Amendment Effective Date, each reference in the
Commitment Letter to “this Commitment Letter”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the Commitment Letter in the Fee
Letter shall be deemed a reference to the Commitment Letter as amended hereby.
Section 5 Governing Law, Etc.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES TO WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS
AMENDMENT.




#91297930v4    

--------------------------------------------------------------------------------




Section 6 Miscellaneous. The provisions contained in Sections 6 and 7 of the
Amended Commitment Letter are hereby incorporated by reference mutatis mutandis.
Each of the parties hereto agree that this Amendment is a binding and effective
agreement with respect to the subject matter contained herein.
Section 7 Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission (e.g., “pdf” or “tiff”) shall be effective as delivery
of a manually executed counterpart of this Amendment.
[Signature pages follow]




2
#91297930v4    

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA
 
 
By:
/s/ Robert Ehudin
Name:
Robert Ehudin
Title:
Authorized Signatory
 
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC
By:
/s/ Robert Ehudin
Name:
Robert Ehudin
Title:
Authorized Signatory







#91297930v4    

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.
 
 
By:
/s/ Jonathan Miscimarra
Name:
Jonathan Miscimarra
Title:
Director
 
 
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
By:
/s/ Jonathan Miscimarra
Name:
Jonathan Miscimarra
Title:
Director







#91297930v4    

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
/s/ Lynn Gosselin
Name:
Lynn Gosselin
Title:
Director







#91297930v4    

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.




 
 
By:
/s/ Alicia T. Schreibstein
Name:
Alicia T. Schreibstein
Title:
Executive Director





#91297930v4    

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION


 
 
By:
/s/ Lisa Freeman
Name:
Lisa Freeman
Title:
SVP











#91297930v4    

--------------------------------------------------------------------------------





Accepted and agreed to as of
the date first written above:




UNITED NATURAL FOODS, INC.
 
 
By:
/s/ Michael Zechmeister
Name:
Michael Zechmeister
Title:
CFO



8
#91297930v4    

--------------------------------------------------------------------------------









Exhibit A
[Attached.]
















































GOLDMAN SACHS BANK USA
GOLDMAN SACHS LENDING PARTNERS LLC
200 West Street
New York, New York 10282-2198
BANK OF AMERICA, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
One Bryant Park
New York, New York 10036

WELLS FARGO BANK, NATIONAL ASSOCIATION
550 S. Tryon Street
Charlotte, North Carolina 28202
JPMORGAN CHASE BANK, N.A
383 Madison Avenue
New York, New York 10179
U.S. BANK NATIONAL ASSOCIATION
3 Bryant Park
New York, NY 10036



CONFIDENTIAL
August 8, 2018
United Natural Foods, Inc.
313 Iron Horse Way
Providence, RI 02908
Attn: Michael Zechmeister
Chief Financial Officer


Project Jedi
Second Amended and Restated Commitment Letter


Ladies and Gentlemen:
You have advised Goldman Sachs Bank USA (“GS Bank”), Bank of America, N.A.
(“Bank of America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (acting
together with any of its designated affiliates, “MLPFS” and, together with Bank
of America and their respective affiliates, “BAML”), Wells Fargo Bank, National
Association (“Wells Fargo Bank”), JPMorgan Chase Bank, N.A. (“JPMCB”) and U.S.
Bank National Association (“US Bank”, and together with GS Bank, BAML, Wells
Fargo Bank and JPMCB, collectively, the “Commitment Parties”, “we” or “us”),
that United Natural Foods, Inc., a Delaware corporation (“you” or the
“Borrower”), intends, directly or indirectly, to acquire a company identified to
us as “Spring”, a Delaware corporation (the “Target”), and consummate the other
transactions described in the transaction description attached hereto as
Exhibit A (the “Transaction Description”). Capitalized terms used but not
defined herein have the meanings assigned to them in the Transaction
Description, the Summary of Terms and Conditions attached hereto as Exhibit B
(the “Term Loan Facility Term Sheet”) and Exhibit C (the “ABL Facility Term
Sheet” and, collectively with the Term Loan Facility Term Sheet, the “Term
Sheets” and each a “Term Sheet”) and the Conditions Precedent to Funding
attached hereto as Exhibit D (together with this second amended and restated
letter agreement, the Transaction Description and the Term Sheets, collectively,
the “Commitment Letter”). In the case of any such capitalized term that is
subject to multiple


9
#91297930v4    

--------------------------------------------------------------------------------







and differing definitions, the appropriate meaning thereof in this letter
agreement shall be determined by reference to the context in which it is used.
This Second Amended and Restated Commitment Letter automatically amends,
restates and supersedes in its entirety the amended and restated commitment
letter, dated August 7, 2018, by and among GS Bank, Goldman Sachs Lending
Partners LLC (“GSLP”), BAML and you (the “First A&R Commitment Letter”), and
such First A&R Commitment Letter shall be of no further force and effect.
Reference is also made to that certain commitment letter (the “Original
Commitment Letter”), dated July 25, 2018 (the “Signing Date”) by and among GS
Bank, GSLP and you.
1.    Commitments.
In connection with the Transactions, (a) Bank of America, GS Bank, Wells Fargo
Bank, JPMCB and US Bank (collectively in such capacities, the “Initial ABL
Lenders”) hereby commit to provide, severally and not jointly, 27.50%, 22.50%,
20.00%, 15.00% and 15.00%, respectively, of the aggregate principal amount of
the ABL Facility (as defined in Exhibit A) and (b) GS Bank, Bank of America and
US Bank (collectively, in such capacities, the “Initial Term Loan Lenders”,
together with the Initial ABL Lenders, the “Initial Lenders”) hereby commit to
provide, severally and not jointly, 45.00%, 45.00% and 10.00%, respectively, of
the aggregate principal amount of the Term Loan Facility (as defined in Exhibit
A) (together with the ABL Facility, collectively, the “Facilities”), in each
case, upon the terms set forth in this letter agreement and in the applicable
Term Sheet and subject only to the satisfaction or waiver of the conditions
expressly set forth in Section 5 of this Commitment Letter.
2.    Syndication.
You hereby appoint (a) in respect of the ABL Facility, MLPFS, GS Bank, Wells
Fargo Bank, JPMCB and US Bank (collectively, in such capacities, the “ABL Lead
Arrangers”) to act, and each ABL Lead Arranger hereby agrees to act, as a lead
arranger and bookrunner, upon the terms set forth in this letter agreement and
in the ABL Facility Term Sheet and (b) in respect of the Term Loan Facility, GS
Bank, MLPFS and US Bank (collectively, in such capacities, the “Term Loan Lead
Arrangers”, and together with the ABL Lead Arrangers, the “Lead Arrangers”) to
act, and each Term Loan Lead Arranger hereby agrees to act, as a lead arranger
and bookrunner, upon the terms set forth in this letter agreement and in the
Term Loan Facility Term Sheet. You agree that JPMCB may perform its
responsibilities hereunder through its affiliate, J.P. Morgan Securities LLC.
It is further agreed that, (a) MLPFS shall appear on the “left” of all marketing
and other materials in connection with the ABL Facility and will have the rights
and responsibilities customarily associated with such name placement and each of
GS Bank, Wells Fargo Bank, JPMCB and US Bank shall appear on the “right” of all
marketing and other materials in connection with the ABL Facility in such order
and will have the rights and responsibilities customarily associated with such
name placement and (b) GS Bank shall appear on the “left” of all marketing and
other materials in connection with the Term Loan Facility and will have the
rights and responsibilities customarily associated with such name placement and
each of MLPFS and US Bank shall appear on the “right” of all marketing and other
materials in connection with the Term Loan Facility in such order and will have
the rights and responsibilities customarily associated with such name placement.
No other arrangers, bookrunners, managers, agents or co-agents will be appointed
and no Lender (as defined below) will receive compensation with respect to any
of the Facilities outside the terms contained herein and in the letters of even
date herewith addressed to you providing, among other things, for certain fees
relating to the Facilities (the “Fee Letter”) in order to obtain its commitment
to participate in the Facilities, in each case, unless you and we so agree.
The Lead Arrangers reserve the right, prior to or after the Closing Date (as
defined on Exhibit A), to syndicate all or a portion of the Initial Lenders’
commitments hereunder to one or more banks, financial institutions or other
institutional lenders and investors reasonably acceptable to you (such
acceptance not to be unreasonably withheld or delayed) that will become parties
to the Facilities Documentation (as defined


10
    

--------------------------------------------------------------------------------







on Exhibit C) pursuant to syndications to be managed by the Lead Arrangers and
reasonably satisfactory to you (the banks, financial institutions or other
institutional lenders and investors becoming parties to the Facilities
Documentation, together with the Initial Lenders, being


11
    

--------------------------------------------------------------------------------







collectively referred to as the “Lenders”); provided that, notwithstanding the
Initial Lender’s right to syndicate the Facilities and receive commitments with
respect thereto, (a) the Initial Lenders and the Lead Arrangers will not
syndicate (i) to those banks, financial institutions or other persons separately
identified in writing by you to us prior to the Signing Date, or to any
affiliates of such banks, financial institutions or other persons that are
readily identifiable as affiliates by virtue of their names or that are
identified to us in writing from time to time by you or (ii) to bona fide
competitors (or affiliates thereof readily identifiable on the basis of such
persons’ names or that are identified to us in writing by you from time to time)
of you, the Target or any of your or its subsidiaries identified to us in
writing from time to time by you (other than bona fide fixed income investors or
debt funds); provided that no such identification after the Signing Date
pursuant to clause (i) or (ii) shall apply retroactively to disqualify any
person that has previously acquired an assignment or participation of an
interest in any of the Facilities with respect to amounts previously acquired
(collectively, the “Disqualified Institutions”), and no Disqualified
Institutions may become Lenders or otherwise participate in the Facilities, and
(b) notwithstanding the Lead Arrangers’ right to syndicate the Facilities and
receive commitments with respect thereto, except as expressly set forth in
Section 9 or otherwise agreed in writing by you, (i) the Initial Lenders shall
not be relieved, released or novated from their respective obligations hereunder
(including its obligation to fund the Facilities on the Closing Date) in
connection with any syndication, assignment or participation of the Facilities,
including their respective commitments hereunder in respect thereof, until after
the Closing Date has occurred, (ii) no assignment or novation by any Initial
Lender shall become effective as between you and such Initial Lender with
respect to all or any portion of such Initial Lender’s commitments in respect of
the Facilities until after the initial funding of the Facilities and the
occurrence of the Closing Date, and (iii) each Initial Lender shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred.
Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments or
participations in respect of, the Facilities. In connection with the syndication
of the Facilities, you agree to use your commercially reasonable efforts to
assist the Lead Arrangers (and use your commercially reasonable efforts to cause
the Target to assist) in completing syndications reasonably satisfactory to the
Lead Arrangers and you until the date that is the earlier of (a) 45 days after
the Closing Date and (b) the date on which a “Successful Syndication” (as
defined in the Fee Letter), as applicable, is achieved (such earlier date, the
“Syndication Date”). Such assistance shall include your using commercially
reasonable efforts to (i) ensure that the syndication efforts benefit from your
existing banking relationships (and, to the extent not in contravention of the
Transaction Agreement, the Target’s existing banking relationships), (ii) cause
direct contact between your senior management, on the one hand, and the proposed
Lenders, on the other hand (and, to the extent not in contravention of the
Transaction Agreement, your using commercially reasonable efforts to ensure such
contact between the senior management of the Target, on the one hand, and the
proposed Lenders, on the other hand) at mutually agreed upon times and
reasonable locations, (iii) assist (including, to the extent not in
contravention of the Transaction Agreement, the use of commercially reasonable
efforts to cause the Target to assist) in the preparation prior to the launch of
general syndication of the Facilities of a customary confidential information
memorandum for transactions of this type (the “Confidential Information
Memorandum”) for each of the Facilities and other customary marketing materials
to be used in connection with the syndication of the Facilities, (iv) host, with
the Lead Arrangers and at the request of the Lead Arrangers, one meeting of
prospective Term Lenders and one meeting of prospective ABL Lenders, in each
case at a time and at a location to be mutually agreed upon (and to the extent
necessary, one or more conference calls with prospective Lenders in addition to
any such meeting), (v) prepare and provide (and, to the extent not in
contravention of the Transaction Agreement, to use commercially reasonable
efforts to cause the Target to prepare and provide) promptly to the Lead
Arrangers all reasonably available customary information with respect to you,
the Target and your and its respective


12
    

--------------------------------------------------------------------------------







subsidiaries and the Transactions, including all financial information and
projections relating to the Target and its subsidiaries (including financial
estimates, forecasts and budgets of the Target, the “Projections”), in each
case, as the Lead Arrangers may reasonably request in connection with the
syndication of the Facilities, (vi) obtain a public corporate credit rating (but
no specific rating) and a public corporate family rating (but no specific
rating) in respect of the Borrower from each of Standard and Poor’s Rating Group
(“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) and public ratings (but
no specific ratings) for the Term Loan Facility from each of S&P and Moody’s
prior to the launch of general syndication of the Term Loan Facility, (vii)
ensure that until the Syndication Date, there shall be no competing offering,
placement or arrangement of any debt securities or syndicated credit facilities
by you, your subsidiaries and, to the extent not in contravention of the
Transaction Agreement, the Target and its subsidiaries (in each case, other than
the Facilities, working capital and other indebtedness incurred in the ordinary
course of business, indebtedness disclosed to the Commitment Parties on or prior
to the Signing Date, other indebtedness permitted to be outstanding or issued
under the Transaction Agreement (including any amendments or refinancing of such
debt in connection with the Pre-Closing Reorganization (as defined in the
Transaction Agreement) and indebtedness approved by the Lead Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned)) without the
prior written consent of the Lead Arrangers if such offering, placement or
arrangement would have a materially detrimental effect upon the primary
syndication of the Facilities, (viii) in the case of the ABL Facility, use
commercially reasonable efforts to provide the New ABL Agent (as defined in
Exhibit C) and its advisors and consultants with sufficient access to the Target
to complete a field examination and inventory appraisal of the Target and its
subsidiaries prior to the Closing Date, in each case, to the extent not in
contravention of the Transaction Agreement (and, if after such use of
commercially reasonable efforts, such examination and appraisal is not completed
by the Closing Date, such examination and appraisal shall be required to be
completed thereafter by a time to be mutually agreed and, in any event,
subsequent to the Closing Date and no later than a date that is 90 days
following the Closing Date (subject to extensions by the New ABL Agent in its
reasonable discretion)) and (ix) your using commercially reasonable efforts to
provide the Lead Arrangers a period (the “Marketing Period”) of 15 consecutive
business days following the delivery of the financial statements necessary to
satisfy the conditions set forth in Sections (c) and (d) of Exhibit D attached
hereto to syndicate the Term Loan Facility and the ABL Facility; provided that
(i) if the Marketing Period has not ended by August 17, 2018 then the Marketing
Period shall not begin before September 4, 2018, (ii) November 21, 2018 and
November 23, 2018 shall not be business days for purposes of calculating the
Marketing Period and (iii) if the Marketing Period has not ended on or prior to
December 21, 2018 then the Marketing Period shall not commence prior to January
2, 2019. You understand that the Lead Arrangers may decide to commence
syndication efforts for each Facility promptly after the Signing Date.
Notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter, the Facilities Documentation or any other letter agreement or
undertaking concerning the financing of the Transactions to the contrary, (i)
the compliance with any of the provisions of this Commitment Letter (other than
the conditions expressly set forth in Exhibit D attached hereto), (ii) the
commencement and the completion of the syndication of any of the Facilities and
(iii) the obtaining of the ratings referenced above shall not, in the case of
any of the foregoing clauses (i) through (iii), constitute a condition precedent
to any Initial Lender’s commitments hereunder or to the funding and availability
of the Facilities on the Closing Date or any time thereafter. For the avoidance
of doubt, (x) you will not be required to provide any information to the extent
that the provision thereof (i) could violate or waive any attorney-client
privilege, (ii) violate or contravene any law, rule or regulation, or any
obligation of confidentiality (not created in contemplation hereof) binding on
you, the Target or your or its respective subsidiaries or affiliates or (iii)
constitute attorney work product (provided that in the event that you do not
provide information in reliance on the exclusions in this sentence relating to
violation of any obligation of confidentiality, you shall use commercially
reasonable efforts to provide notice to the Lead Arrangers promptly upon
obtaining knowledge that such information is being withheld (but solely if
providing such notice would not violate such obligation of confidentiality);
provided that in the event that you do not provide information pursuant to this
clause (x)


13
    

--------------------------------------------------------------------------------







and such information would be required to ensure that any marketing materials
would not contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements (taken as a whole)
contained therein in light of the circumstances under which they would be made,
not materially misleading, you shall provide notice to the Lead Arrangers and
you shall communicate, to the extent feasible, the applicable information in a
way that would not violate the applicable obligation) and (y) the only financial
statements that shall be required to be provided to the Lead Arrangers or the
Initial Lenders in connection with the syndication of the Facilities or
otherwise shall be those required to be delivered pursuant to clauses (c) and
(d) set forth in Exhibit D hereto.
The Lead Arrangers will manage, in consultation with you, all aspects of the
syndication of the Facilities, including, without limitation, selection of
Lenders (subject to your reasonable consent (such consent not to be unreasonably
withheld or delayed), and excluding Disqualified Institutions), determination of
when the Lead Arrangers will approach potential Lenders, the time of acceptance
of the Lenders’ commitments, the final allocations of the commitments among the
Lenders (subject to your consent rights, as described above) and the amount and
distribution of fees among the Lenders (subject to your consent rights, as
described above).
You agree, at the reasonable request of the Lead Arrangers, to assist in the
preparation of a version of the Confidential Information Memorandum to be used
in connection with the syndication of each Facility, consisting exclusively of
information and documentation that is either (a) publicly available (or could be
derived from publicly available information) or (b) not material with respect to
you, the Target or your or its respective subsidiaries or any of your or its
respective securities for purposes of United States federal securities laws
assuming such laws are applicable to you, the Target or your or its respective
subsidiaries (all such information and documentation being “Public Lender
Information” and with any information and documentation that is not Public
Lender Information being referred to herein as “Private Lender Information”).
You hereby acknowledge that the Lead Arrangers will make available, on a
confidential basis, the information, Projections and other offering and
marketing materials and presentations, including the Confidential Information
Memorandum, to be used in connection with the syndication of each Facility (such
information, Projections, other offering and marketing material and the
Confidential Information Memorandum, collectively, with the Term Sheets, the
“Information Materials”), to the proposed syndicate of Lenders by posting the
Information Materials on Intralinks, SyndTrak Online or by similar electronic
means.
It is understood that in connection with your assistance described above, (i)
customary authorization letters will be included in the Confidential Information
Memorandum that authorizes the distribution thereof to prospective Lenders,
confirms (if applicable) that the additional version of the Confidential
Information Memorandum does not include any Private Lender Information (other
than information about the Transaction or the Facilities) and (ii) the
Confidential Information Memorandum shall contain customary provisions
exculpating the existing equity holders, you, the Target and the respective
affiliates and subsidiaries of the foregoing and us and our affiliates with
respect to any liability related to the use or misuse of the contents of the
Information Materials or related offering and marketing materials by the
recipients thereof. Before distribution of any Information Materials, you agree
to identify and to use commercially reasonable efforts to cause the Target to
identify that portion of the Information Materials that may be distributed to
the public-side lenders. By marking Information Materials as “PUBLIC”, you shall
be deemed to have authorized the Lead Arrangers and the proposed Lenders to
treat such Information Materials as not containing any Private Lender
Information (it being understood that you shall not be under any obligation to
mark the Information Materials “PUBLIC”). You agree that, unless expressly
identified as “PUBLIC”, each document to be disseminated by the Lead


14
    

--------------------------------------------------------------------------------







Arrangers (or any other agent) to any Lender in connection with the Facilities
will be deemed to contain Private Lender Information.
You agree, subject to the confidentiality provisions of this Commitment Letter,
that the Lead Arrangers on your behalf may distribute the following documents to
all prospective Lenders, unless you advise the Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended
distributions (after you have been given a reasonable opportunity to review such
documents) that such material should only be distributed to prospective private
Lenders: (a) administrative materials for prospective Lenders such as lender
meeting invitations and funding and closing memoranda; (b) notifications of
changes to the Facilities’ terms; and (c) drafts and final versions of term
sheets and definitive documents with respect to the Facilities. If you advise us
in writing (including by email) within a reasonable time prior to their intended
distributions (after you have been given a reasonable opportunity to review such
documents) that any of the foregoing items should be distributed only to private
Lenders, then the Lead Arrangers will not distribute such materials to public
Lenders without your consent.
3.    Information.
You hereby represent and warrant that (a) to your knowledge, insofar as it
applies to information concerning the Target, its subsidiaries and their
respective businesses, all written information concerning you, the Target, your
and its respective subsidiaries and your, its and their respective businesses
(other than the Projections, other forward-looking information and information
of a general economic or industry nature) that has been or will be made
available by you (or on your behalf) to any Commitment Party in connection with
the Transactions (the “Information”) did not or will not when furnished, taken
as a whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made, as supplemented and updated from time to time, and (b) the Projections
contained in the Confidential Information Memorandum will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time of
delivery thereof based on information provided by the Target or its
representatives; it being understood that such Projections (i) are subject to
significant uncertainties and contingencies, many of which are beyond your
control, that no assurance can be given that any particular projections will be
realized, that actual results may differ and that such differences may be
material and (ii) are not a guarantee of performance. If at any time prior to
the later of the Closing Date and the Syndication Date, you become aware that
any of the representations and warranties in the preceding sentence are
incorrect in any material respect (to your knowledge insofar as it applies to
the Information and Projections concerning the Target, its subsidiaries and
their respective businesses), you agree to (and to use your commercially
reasonable efforts with respect to the Information and the Projections
concerning the Target and its subsidiaries and their respective businesses)
promptly supplement the Information and the Projections such that the
representations and warranties in the preceding sentence remain true in all
material respects (to your knowledge insofar as it applies to the Information
and Projections concerning the Target, its subsidiaries and their respective
businesses, it being understood in each case that such supplementation shall
cure any breach of such representations and warranties). The accuracy of the
foregoing representations and warranties, whether or not cured, shall not be a
condition to the commitments and obligations of the Initial Lenders hereunder or
the funding of the Facilities on the Closing Date. In arranging the Facilities,
including the syndication of the Facilities, the Commitment Parties will be
entitled to use and rely on the Information and the Projections without
responsibility for independent verification thereof.
4.    Fees.
    


15
    

--------------------------------------------------------------------------------







As consideration for the Initial Lenders’ commitments hereunder and the Lead
Arrangers’ agreements to syndicate the Facilities, you agree to pay (or to cause
to be paid) the nonrefundable (except as set forth in the Fee Letter) fees as
set forth in the Fee Letter.
5.    Conditions.
The Initial Lenders’ commitments hereunder to fund the Facilities on the Closing
Date are subject solely to the conditions expressly set forth in Exhibit D
hereto, and upon the satisfaction (or waiver by the applicable Lead Arrangers)
of such conditions, the initial funding of the Facilities shall occur. There are
no conditions (implied or otherwise) to the commitments hereunder, and there
will be no conditions (implied or otherwise) under the Facilities Documentation
to the funding of the Facilities on the Closing Date, including compliance with
the terms of this Commitment Letter, the Fee Letter and the Facilities
Documentation, other than those that are expressly set forth in Exhibit D.
Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Facilities Documentation or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (a) the only
representations and warranties to the accuracy of which shall be a condition to
the availability of the Facilities on the Closing Date shall be (i) such of the
representations and warranties made by the Target with respect to the Target and
its subsidiaries in the Transaction Agreement as are material to the interests
of the Lenders, but only to the extent that you (or any of your affiliates) have
the right (taking into account any applicable cure provisions) to terminate your
(or its) obligations under the Transaction Agreement or decline to consummate
the Acquisition (in each case, in accordance with the terms of the Transaction
Agreement) as a result of a breach of such representations and warranties in the
Transaction Agreement (the “Specified Transaction Agreement Representations”)
and (ii) the Specified Representations (as defined below) and (b) the terms of
the Facilities Documentation shall be in a form such that they do not impair
availability of the Facilities on the Closing Date if the applicable conditions
set forth in Exhibit D as attached hereto are satisfied or waived by the Lead
Arrangers (it being understood that to the extent any lien search or Collateral
or any security interests therein (including the creation or perfection of any
security interest) (other than to the extent that a lien on such Collateral may
be perfected by the filing of a financing statement under the Uniform Commercial
Code (“UCC”) or, with respect to each material domestic wholly-owned subsidiary
of the Borrower, by the delivery of stock or other certificates of each material
domestic wholly-owned restricted subsidiary of the Borrower that is part of the
Collateral and, with respect to the Target and material domestic wholly-owned
restricted subsidiaries of the Target, by the delivery of stock or other
certificates of the Target and material domestic wholly-owned restricted
subsidiaries of the Target, only to the extent such stock or other certificates
are received from the Target on or prior to the Closing Date after your use of
commercially reasonable efforts to do so without undue burden or expense) is not
or cannot be provided or perfected on the Closing Date after your use of
commercially reasonable efforts to do so, or without undue burden or expense,
the delivery of such lien search and/or Collateral (and creation or perfection
of security interests therein), as applicable, shall not constitute a condition
precedent to the availability of the Facilities on the Closing Date but shall
instead be required to be delivered or provided within 90 days after the Closing
Date (or such later date as may be reasonably agreed by the Borrower and the
applicable Administrative Agent) pursuant to arrangements to be mutually agreed
by the Borrower and the applicable Administrative Agent). For purposes hereof,
“Specified Representations” means the representations and warranties made by the
Loan Parties set forth in the applicable Facilities Documentation relating to:
organizational existence of the Loan Parties; organizational power and authority
of the Loan Parties, and due authorization, execution and delivery by the Loan
Parties, in each case, as they relate to their entry into and performance of the
applicable Facilities Documentation; enforceability of the applicable Facilities
Documentation against the Loan Parties; no conflicts with charter documents of
the Loan Parties as it relates to their entry into and performance of the
applicable Facilities Documentation; solvency of the Borrower


16
    

--------------------------------------------------------------------------------







and its subsidiaries on a consolidated basis on the Closing Date after giving
effect to the Transactions (with solvency being determined in a manner
consistent with Annex I to Exhibit D attached hereto); subject to the
immediately preceding sentence and the limitations set forth in the Term Sheets,
creation and perfection of security interests in the Collateral; Federal Reserve
margin regulations; the use of proceeds of borrowings under the Facilities on
the Closing Date not violating the PATRIOT Act, OFAC or FCPA; and the Investment
Company Act. Notwithstanding anything to the contrary contained herein, to the
extent any of the Specified Transaction Agreement Representations are qualified
or subject to “material adverse effect,” the definition thereof shall be
“Material Adverse Effect” as defined in the Transaction Agreement (“Material
Adverse Effect”) for purposes of any representations and warranties made or to
be made on, or as of, the Closing Date. The provisions of this paragraph are
referred to as the “Certain Funds Provision”.
6.    Indemnity; Costs and Expenses.
You agree to indemnify and hold harmless each Commitment Party, its affiliates
and their respective officers, directors, employees, members, agents, advisors,
representatives and controlling persons involved in the Transactions (each, a
“related party” it being understood that in no event will this indemnity apply
to any Commitment Party or its affiliates in their capacity as financial
advisors to you or the Target in connection with the Acquisition or any other
potential acquisition, collectively, the “Indemnified Persons” and each
individually an “Indemnified Person”), from and against any and all actual
losses, claims, damages, liabilities and expenses, joint or several, to which
any such Indemnified Person may become subject arising out of or in connection
with this Commitment Letter, the First A&R Commitment Letter, the Original
Commitment Letter, the Fee Letter, the First A&R Fee Letter (as defined in the
Fee Letter), the Original Fee Letter (as defined in the fee letter) or the
Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (any of the foregoing, a “Proceeding”), regardless of
whether any such Indemnified Person is a party thereto or whether a Proceeding
is brought by a third party or by you or any of your affiliates, and to
reimburse each such Indemnified Person within 30 days after receipt of a written
request (together with reasonably detailed backup documentation supporting such
reimbursement request) for the reasonable fees and reasonable out-of-pocket
expenses of one primary counsel for all Indemnified Persons (taken as a whole)
(and, solely in the case of a conflict of interest, one additional counsel as
necessary to the affected Indemnified Persons (taken as a whole)) and to the
extent reasonably necessary, one local counsel in each relevant jurisdiction for
Indemnified Persons (taken as a whole), but no other third-party advisors
without your prior consent, and other reasonable out-of-pocket expenses incurred
in connection with investigating, or defending any of the foregoing (in each
case, excluding allocated costs of in-house counsel); provided that, the
foregoing indemnity will not, as to any Indemnified Person, apply to losses,
claims, damages, liabilities or expenses to the extent they resulted from
(A) the willful misconduct, bad faith or gross negligence of such Indemnified
Person or any of its affiliates or related parties (as determined in a final
non-appealable judgment in a court of competent jurisdiction), (B) any material
breach of the obligations of such Indemnified Person or any of its affiliates or
related parties under this Commitment Letter, the First A&R Commitment Letter,
the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter or the
Original Fee Letter (as determined in a final non-appealable judgment in a court
of competent jurisdiction) or (C) any dispute among Indemnified Persons (or
their respective affiliates or related parties) that does not involve an act or
omission by you or any of your subsidiaries (other than any claims against an
Administrative Agent or a Lead Arranger in their capacity as such but subject to
clause (i)(A) above). Each Indemnified Person agrees (by accepting the benefits
hereof), severally and not jointly, to refund and return any and all amounts
paid by you (or on your behalf) under this Section 6 to such Indemnified Person
to the extent such Indemnified Person is not entitled to payment of such amounts
in accordance with the terms hereof.
In addition, you hereby agree to reimburse the Lead Arrangers and Initial
Lenders from time to time upon demand (to the extent you have been provided an
invoice therefor at least three (3)


17
    

--------------------------------------------------------------------------------







business days prior to such demand) for all reasonable documented out-of-pocket
expenses (including, without limitation, reasonable documented out-of-pocket
expenses of the Lead Arrangers’ due diligence investigation, consultants’ fees
(to the extent any such consultant has been hired with your prior consent),
syndication expenses (if applicable), travel expenses and reasonable fees,
disbursements, field examinations and appraisal expenses and other charges of
counsel, but in the case of legal fees and expenses, limited to the reasonable
fees and reasonable documented out-of-pocket expenses of Davis Polk & Wardwell
LLP as set forth in such Term Sheet and one local counsel in each relevant
jurisdiction) incurred in connection with the preparation of this Commitment
Letter, the First A&R Commitment Letter, the Original Commitment Letter, the Fee
Letter, the First A&R Fee Letter, the Original Fee Letter and the Facilities
Documentation, in each case, to the extent such advisors have been hired with
your prior consent. You acknowledge that we may receive a benefit, including,
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with us, including, without limitation, fees paid pursuant hereto.
Notwithstanding any other provision of this Commitment Letter, no party hereto
shall be liable for (i) any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages
have resulted from the willful misconduct, bad faith, gross negligence or
material breach of such party or any of its affiliates or related parties of
this Commitment Letter, as determined in a final, non-appealable judgment of a
court of competent jurisdiction, or (ii) any special, indirect, consequential or
punitive damages arising out of or in connection with this Commitment Letter,
the First A&R Commitment Letter, the Original Commitment Letter, the Fee Letter,
the First A&R Fee Letter or the Original Fee Letter, provided that this clause
(ii) shall not limit your indemnity or reimbursement obligations to the extent
set forth in the second preceding paragraph in respect of any losses, claims,
damages, liabilities and expenses incurred or paid by an Indemnified Person to a
third party that are otherwise required to be indemnified in accordance with
this Section 6. You shall not be liable for any settlement of any Proceedings
(or any expenses related thereto) effected without your prior written consent
(which consent shall not be unreasonably withheld, delayed or conditioned), but
if settled with your prior written consent or if there is a final non-appealable
judgment against an Indemnified Person in any such Proceedings, you agree to
indemnify and hold harmless each Indemnified Person from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment in accordance with the second preceding paragraph. You shall not,
without the prior written consent of an Indemnified Person (which consent shall
not be unreasonably withheld, delayed or conditioned), effect any settlement of
any pending or threatened Proceedings in respect of which indemnity could have
been sought hereunder by such Indemnified Person unless (a) such settlement
includes an unconditional release of such Indemnified Person in form and
substance reasonably satisfactory to such Indemnified Person from all liability
on claims that are the subject matter of such Proceedings and (b) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of such Indemnified Person.
Each Indemnified Person shall, in consultation with you, take all reasonable
steps to mitigate any losses, claims, damages, liabilities and expenses and
shall give (subject to confidentiality or legal restrictions) such information
and assistance to you as you may reasonably request in connection with any
Proceedings.
7.    Confidentiality.
You acknowledge that the Lead Arrangers, the Initial Lenders and their
respective affiliates may be providing debt financing, equity capital or other
services (including, without limitation, financial advisory services) to other
companies in respect of which you or the Target may have conflicting interests.


18
    

--------------------------------------------------------------------------------







The Commitment Parties and their respective affiliates will not use information
obtained from you, the Target or any of your or their respective affiliates and
subsidiaries by virtue of the transactions contemplated by this Commitment
Letter or any of your or their other respective relationships with you, the
Target and your or their respective affiliates and subsidiaries in connection
with the performance by them and their respective affiliates of services for
other persons or entities, and none of the Commitment Parties or their
respective affiliates will furnish any such information to such other persons or
entities. You also acknowledge that none of the Commitment Parties or their
respective affiliates has any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you, the
Target or your or their respective subsidiaries, confidential information
obtained by the Commitment Parties or their respective affiliates from other
persons or entities. This Commitment Letter and the Fee Letter are not intended
to create a fiduciary relationship among the parties hereto or thereto.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Commitment Parties is intended to be or has
been created in respect of any of the debt transactions contemplated by this
Commitment Letter, irrespective of whether the Commitment Parties have advised
or are advising you on other matters, and you will not claim that the Commitment
Parties have rendered advisory services of any nature or respect with respect to
the debt transactions contemplated hereby, (b) the Commitment Parties, on the
one hand, and you, on the other hand, have an arm’s-length business relationship
that does not directly or indirectly give rise to, nor do you rely on, any
fiduciary duty on the part of the Commitment Parties, (c) you are capable of and
responsible for evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter and (d) you have been advised that the Commitment Parties and their
respective affiliates are engaged in a broad range of transactions that may
involve interests that differ from your interests and that the Commitment
Parties and their respective affiliates have no obligation to disclose such
interests and transactions to you by virtue of any fiduciary, advisory or agency
relationship. You agree not to assert any claim you might allege based on any
actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of us or our affiliate as a
financial advisor, and on the other hand, our and our affiliates’ relationships
with you as described and referred to herein.
You further acknowledge that each of the Lead Arrangers (or an affiliate
thereof) may be a full service securities firm engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services. In the ordinary course of business, each such person may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by such person or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion. To the fullest
extent permitted by law, you hereby waive (to the extent permitted by applicable
law) and release any claims that you may have against each such Lead Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.
You agree that you will not disclose this Commitment Letter, the Fee Letter, the
Original Fee Letter or the contents of any of the foregoing to any person
without our prior written approval (which may include through electronic means)
(not to be unreasonably withheld, conditioned, delayed or denied), except that
you may disclose (a) this Commitment Letter, the Fee Letter, the Original Fee
Letter and the contents hereof and thereof (i) to you and to your officers,
directors, agents, employees, affiliates, members, partners, stockholders,
equityholders, controlling persons, agents, attorneys, accountants and advisors
on a confidential basis and (ii) as required by applicable law, compulsory legal
process, pursuant


19
    

--------------------------------------------------------------------------------







to the order of any court or administrative agency in any pending legal,
judicial or administrative proceeding or to the extent required by governmental
and/or regulatory authorities (in which case you agree to use commercially
reasonable efforts to inform us promptly thereof to the extent lawfully
permitted to do so), (b) this Commitment Letter, the Fee Letter, the Original
Fee Letter and the contents hereof and thereof to the Target, its direct or
indirect parent companies and their respective officers, directors, agents,
employees, affiliates, members, partners, stockholders, equityholders,
controlling persons, agents, attorneys, accountants and advisors, in each case
in connection with the Transactions and on a confidential basis (provided that,
any such disclosure of the Fee Letter or the Original Fee Letter shall be
subject to redaction of the fees, the economic “market flex” provisions
contained therein in a manner reasonably acceptable to the applicable Lead
Arrangers), (c) the existence and contents of the Term Sheets to any rating
agency, (d) the existence and contents of this Commitment Letter to a potential
Lender in connection with the Transactions, (e) the aggregate fee amounts
contained in the Fee Letter as part of projections, pro forma information or a
generic disclosure of aggregate sources and uses related to fee amounts related
to the Transactions to the extent customary or required in offering and
marketing materials or in any public filing relating to the Transactions,
(f) the existence and contents of this Commitment Letter and the Term Sheets in
any proxy, public filing, prospectus, offering memorandum, offering circular,
syndication materials or other marketing materials in connection with the
Acquisition or the financing thereof, (g) this Commitment Letter, the Fee Letter
and the contents hereof and thereof in connection with any remedy or enforcement
of any right under this Commitment Letter, or the Fee Letter and (h) after the
Closing Date, the Fee Letter on a confidential basis to persons performing
customary accounting functions, including accounting for deferred financing
costs; provided that, the foregoing restrictions shall cease to apply after the
Facilities Documentation shall have been executed and delivered by the parties
thereto (other than in respect of the Fee Letter and the contents thereof).
Each Commitment Party agrees to keep confidential, and not to publish, disclose
or otherwise divulge, information obtained from or on behalf of you, the Target
or your respective affiliates in the course of the transactions contemplated
hereby, except that such Commitment Party shall be permitted to disclose such
confidential information (a) to their respective directors, officers, agents,
employees, attorneys, accountants and advisors, and to their respective
affiliates involved in the Transactions (other than Excluded Affiliates) on a
“need to know” basis and who are made aware of the confidential nature of such
information and have been advised of this obligation to keep information of this
type confidential; provided, that such Commitment Party shall remain liable for
the breach of the provisions of this paragraph by such directors, officers,
agents, employees, attorneys, accountants and advisors, (b) on a confidential
basis to any bona fide potential Lender, prospective participant or swap
counterparty (in each case, other than a Disqualified Institution and other
persons to whom you have affirmatively declined to consent to the syndication or
assignment thereto prior to the disclosure of such confidential information to
such person) that agrees to keep such information confidential in accordance
with (x) the provisions of this paragraph (or language substantially similar to
this paragraph that is reasonably acceptable to you) for the benefit of you or
(y) other customary confidentiality language in a “click-through” arrangement,
(c) as required by the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law, regulation or compulsory legal process (in which case we
agree to use commercially reasonable efforts to inform you promptly thereof to
the extent lawfully permitted to do so (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory authority or
governmental or regulatory authority exercising examination or regulatory
authority)), (d) to the extent requested by any bank regulatory authority having
jurisdiction over a Commitment Party (including in any audit or examination
conducted by bank accountants or any self-regulatory authority or governmental
or regulatory authority exercising examination or regulatory authority), (e) to
the extent such information: (i) becomes publicly available other than as a
result of a breach of this Commitment Letter, the Fee Letter or other
confidential or fiduciary obligation owed by such Commitment Party to you, the
Target or your or their respective affiliates or (ii) becomes available to the
Commitment Party on a non-confidential


20
    

--------------------------------------------------------------------------------







basis from a source other than you or on your behalf that, to such Commitment
Party’s knowledge (after due inquiry), is not in violation of any
confidentiality obligation owed to you, the Target or your or their respective
affiliates, (f) to the extent you shall have consented to such disclosure in
writing (which may include through electronic means), (g) in protecting and
enforcing such Commitment Party’s rights with respect to this Commitment Letter
or the Fee Letter, (h) for purposes of establishing any defense available under
securities laws, including, without limitation, establishing a “due diligence”
defense or to defend any claim related to this Commitment Letter or the Fee
Letter, (i) to the extent independently developed by such Commitment Party
without reliance on confidential information or (j) with respect to the
existence and contents of the Term Sheets, in consultation with you, to the
rating agencies; provided that, no such disclosure shall be made to the members
of such Commitment Party’s or any of its affiliates’ deal teams that are engaged
as principals primarily in private equity, mezzanine financing or venture
capital (a “Private Equity Affiliate”) or are engaged in the sale of the Target
and its subsidiaries, including through the provision of advisory services (a
“Sell Side Affiliate” and, together with the Private Equity Affiliates, the
“Excluded Affiliates”) other than a limited number of senior employees who are
required, in accordance with industry regulations or such Commitment Party’s
internal policies and procedures to act in a supervisory capacity and the
Commitment Party’s internal legal, compliance, risk management, credit or
investment committee members. In addition, each Commitment Party may disclose
the existence of the Facilities to market data collectors, similar services
providers to the lending industry, and service providers to such Commitment
Party in connection with the administration and management of the Facilities
after the Closing Date. The Commitment Parties’ and their respective
affiliates’, if any, obligations under this paragraph shall terminate
automatically to the extent superseded by the confidentiality provisions in the
Facilities Documentation upon the effectiveness thereof and, in any event, will
terminate two years from the Signing Date.
8.    Patriot Act.
We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”)), each of us and each of the Lenders may be required to obtain, verify and
record information that identifies the Borrower and each Loan Party, which
information may include its name and address and other information that will
allow each of us and the Lenders to identify the Borrower and each Loan Party in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective for each of us and the Lenders.
9.    Governing Law, Etc.
This Commitment Letter and the commitments hereunder and the Fee Letter shall
not be assignable by any party hereto (except between Goldman Sachs Bank USA and
GSLP (which assignment shall reduce the commitment of the assignor to the extent
of the assigned interest and the applicable assignee shall become bound by the
terms and conditions and subject to all commitments and obligations of an
“Initial Lender” and “Commitment Party” hereunder)) without the prior written
consent of each of the other parties hereto, and any attempted assignment
without such consent shall be void; provided that MLPFS may, without notice to
you, assign its rights and obligations under this Commitment Letter to any other
registered broker dealer wholly owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Commitment Letter. This
Commitment Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by the Commitment Parties and you.
This Commitment Letter may be executed in any number of counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile transmission or electronic


21
    

--------------------------------------------------------------------------------







transmission (e.g., “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart of this Commitment Letter. This Commitment Letter
and the Fee Letter are the only agreements that have been entered into among the
parties hereto with respect to the Facilities and set forth the entire
understanding of the parties hereto with respect thereto. This Commitment Letter
is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto, the Indemnified Persons and, if any of
this Commitment Letter or any commitment hereunder is assigned in accordance
with the first sentence of this Section 9 above, the applicable assignee or
assignees. Subject to the limitations set forth in Section 2 above, the
Commitment Parties may perform the duties and activities described hereunder
through any of their respective affiliates (other than an Excluded Affiliate or
other Disqualified Institution) and the provisions of Section 6 shall apply with
equal force and effect to any of such affiliates so performing any such duties
or activities. This Commitment Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided, however, that (a)
the interpretation of the definition of Material Adverse Effect and whether a
Material Adverse Effect has occurred, (b) the accuracy of any Specified
Transaction Agreement Representations and whether you (or any of your
affiliates) have the right (taking into account any applicable cure provisions)
to terminate your (or its) obligations under the Transaction Agreement or
decline to consummate the Acquisition (in each case, in accordance with the
terms of the Transaction Agreement) as a result of a breach of such Specified
Transaction Agreement Representations and (c) whether the Acquisition has been
consummated in accordance with the terms of the Transaction Agreement shall, in
each case, be governed by and construed in accordance with the laws of the State
of Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.
Each party hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any state or Federal court sitting in the Borough of
Manhattan in the City of New York, and, in each case, any appellate court
thereof, over any suit, action or proceeding arising out of or relating to this
Commitment Letter or the Fee Letter or the performance of services hereunder or
thereunder, whether in contract, tort or otherwise, and irrevocably and
unconditionally agrees that it will not commence any such suit, action or
proceeding against any of the other parties hereto arising out of or in any way
relating to this Commitment Letter or the Fee Letter or the performance of
services hereunder or thereunder in any forum other than such courts. Each party
hereto agrees that service of any process, summons, notice or document by
registered mail addressed to such party shall be effective service of process
for any suit, action or proceeding brought in any such court. Each party hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in any
inconvenient forum and agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other matter provided by law. EACH PARTY HERETO
HEREBY IRREVOCABLY AGREES TO WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY
OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR
THE FEE LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Each of the parties hereto agrees that, if accepted by you (a) this Commitment
Letter is a binding and enforceable agreement with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the
Facilities Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the funding of the
Facilities is subject to the conditions precedent set forth in Section 5 hereof
and (b) the Fee Letter is a binding and enforceable


22
    

--------------------------------------------------------------------------------







agreement with respect to the subject matter contained therein. Reasonably
promptly after the execution of this Commitment Letter, the parties hereto shall
proceed with the negotiation in good faith of the Facilities Documentation for
the purpose of executing and delivering the Facilities Documentation
substantially simultaneously with the consummation of the Acquisition.
The syndication (if applicable), indemnification, expense reimbursement (if
applicable), information (if applicable), compensation (if applicable),
jurisdiction, waiver of jury trial, service of process, venue, governing law,
absence of fiduciary duty and confidentiality provisions contained herein and in
the Fee Letter shall remain in full force and effect regardless of whether the
Facilities Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the Initial Lenders’ commitments
hereunder; provided that your obligations under this Commitment Letter, other
than your obligations relating to syndication assistance in respect of the
Facilities (which shall terminate in accordance with Section 2) and
confidentiality of the Fee Letter, shall automatically terminate and be
superseded by the provisions of the Facilities Documentation upon the execution
and delivery thereof, and you shall automatically be released from all liability
in connection therewith at such time. You may terminate (on a pro rata basis
among all Initial Lenders) all or any portion of the Initial Lenders’
commitments hereunder at any time subject to the provisions of the preceding
sentence; provided that the termination by you of the Initial Term Loan Lenders’
commitments with respect to the Term Loan Facility in full will automatically,
and without any further action on the part of you or the Initial Lenders,
terminate all of the Initial ABL Lenders’ commitments with respect to the ABL
Facility.
Please indicate your acceptance of the terms hereof and of the Fee Letter by
signing in the appropriate space below and in the Fee Letter and returning to us
facsimiles or electronic copies of this Commitment Letter and the Fee Letter, in
each case not later than 11:59 p.m., New York City time, on August 8, 2018,
failing which the Initial Lenders’ commitments hereunder will expire at such
time. In the event that (a) the initial borrowing under the Facilities does not
occur on or before the Original End Date (as defined in the Transaction
Agreement as in effect on the Signing Date) (or to the extent extended pursuant
to the proviso to Section 7.1(b) of the Transaction Agreement as in effect on
the Signing Date, the Extended End Date (as defined in the Transaction Agreement
as in effect on the Signing Date)), (b) the Acquisition closes without the use
of the Facilities (in each case, as to such Facility) or (c) the Transaction
Agreement is validly terminated by you prior to the closing of the Acquisition,
then this Commitment Letter and the commitments hereunder shall automatically
terminate unless we shall, in our sole discretion, agree to an extension.
Notwithstanding anything to the contrary, (i) in the event the ABL Amendment is
approved by the requisite lenders under the Existing ABL Facility on or prior to
the Closing Date, immediately upon the Borrower’s receipt of such approval, the
commitments hereunder in respect of the Backstop ABL Facility shall be
automatically terminated and thenceforth the commitments hereunder in respect of
the Incremental ABL Facility shall constitute the entire commitments hereunder
in respect of the ABL Facility and (ii) in the event the Specified Disposition
(as defined in Exhibit B) is consummated on or prior to the Closing Date, to the
extent the net proceeds thereof are not applied to reduce pension liabilities on
a dollar-for-dollar basis on or prior to the Closing Date, the Term Loan
Facility shall be reduced on a dollar-for-dollar basis with the amount of such
net proceeds on the Closing Date. The termination of any commitment shall not
prejudice your rights and remedies in respect of any breach of this Commitment
Letter or the Fee Letter.
[SIGNATURE PAGES FOLLOW]




23
    

--------------------------------------------------------------------------------


        


We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.


Very truly yours,
GOLDMAN SACHS BANK USA
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC
By:
 
Name:
 
Title:
 





[Signature Page to 2nd A&R Commitment Letter]    
    

--------------------------------------------------------------------------------















BANK OF AMERICA, N.A.
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
By:
 
Name:
 
Title:
 





[Signature Page to 2nd A&R Commitment Letter]    

--------------------------------------------------------------------------------













WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
 
Name:
 
Title:
 





[Signature Page to 2nd A&R Commitment Letter]    

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A.




 
 
By:
 
Name:
 
Title:
 





[Signature Page to 2nd A&R Commitment Letter]    

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION


 
 
By:
 
Name:
 
Title:
 





[Signature Page to 2nd A&R Commitment Letter]    

--------------------------------------------------------------------------------


        


Accepted and agreed to as of
the date first written above:




UNITED NATURAL FOODS, INC.
 
 
By:
 
Name:
 
Title:
 







[Signature Page to 2nd A&R Commitment Letter]        

--------------------------------------------------------------------------------








EXHIBIT A
Project Jedi
Senior Secured Term Loan Facility
Senior Secured ABL Facility


Transaction Description
Capitalized terms used but not defined in this Exhibit A shall have the
respective meanings set forth in the letter agreement to which this Exhibit A is
attached and in the other Exhibits attached thereto. In the case of any such
capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit A shall be determined by reference
to the context in which it is used.
United Natural Foods, Inc., a Delaware corporation (the “Borrower”) intends to
acquire (the “Acquisition”) a company identified to us as “Spring”, a Delaware
corporation (the “Target”), pursuant to the Agreement and Plan of Merger, dated
as of the Signing Date, among, inter alia, the Target, the Borrower and a
wholly-owned subsidiary of the Borrower incorporated under the laws of the State
of Delaware (“Merger Sub”) (together with the schedules and exhibits thereto,
and as may be amended, modified, supplemented or waived from time to time in
accordance with the terms herein and therein, the “Transaction Agreement”).
In connection with the foregoing, it is intended that:
a)
The Borrower will obtain (i) either (x) an increase in the U.S. Revolver
Commitments and/or the Canadian Commitments under and as defined in that certain
Third Amended and Restated Loan and Security Agreement, dated as of April 29,
2016, by and among the Borrower, Bank of America, N.A., as administrative agent
and the other borrowers, agents and lenders party thereto (the “Existing ABL
Facility”) in an aggregate principal amount of $1,100,000,000 (the “Incremental
ABL Facility”) and an amendment to the Existing ABL Facility (i) to the extent
necessary to permit the incurrence of the Term Loan Facility and the Incremental
ABL Facility and matters related thereto, including authorizing the ABL
Administrative Agent to execute and deliver an intercreditor agreement on the
terms described in the other Exhibits attached hereto described herein, (ii)
that provides that the “Borrowing Base” shall be deemed to be no less than
$1,500,000,000 on the Closing Date (“Minimum Available ABL Amount”) and (iii)
that provides that the borrowing under the Existing ABL Facility on the Closing
Date of the Minimum Available ABL Amount is subject solely to conditions
precedent that are analogous to and no more restrictive than those set forth in
Exhibit D hereto (the “ABL Amendment”) or (y) in the event the ABL Amendment is
not approved by the requisite lenders under the Existing ABL Facility on or
prior to the Closing Date, an asset-based revolving facility in an aggregate
principal amount of $2,000,000,000 comprised of (A) an asset-based revolving
facility in an aggregate principal amount of $1,950,000,000 available for U.S.
Borrowers and (B) an asset-based revolving facility in an aggregate principal
amount of $50,000,000 available for the Canadian Borrower (collectively, the
“Backstop ABL Facility” and, together with the Incremental ABL Facility, the
“ABL Facility”) that will be used to replace the Existing ABL Facility and (ii)
a senior secured term loan facility in an aggregate principal amount of
$2,150,000,000 (the “Term Loan Facility” and, together with the ABL Facility,
each, a “Facility” and collectively, the “Facilities”).

b)
The proceeds of (x) cash on hand and (y) the ABL Loans and the Term Loans made
on the Closing Date will be used to fund (i) the payment of consideration
pursuant to the terms and conditions of the Transaction Agreement (the “Purchase
Consideration”), and the other payments contemplated by the Transaction
Agreement, (ii) the repayment in full (or the termination, discharge or
defeasance (or



    
    
#91120726v8    
#91297610v2    

--------------------------------------------------------------------------------





arrangements reasonably satisfactory to the Initial Lenders for the termination,
discharge or defeasance (or, in the case of the Existing Term Facility,
irrevocable notice for the repayment or redemption thereof will be given))) of
all outstanding indebtedness (and the release of guarantees and liens securing
such indebtedness) of (A) the Borrower and its subsidiaries under (1) that
certain Term Loan Agreement, dated as of August 14, 2014, by and among the
Borrower, Bank of America, N.A., as administrative agent, the lenders party
thereto and the other parties thereto, as amended on or prior to the Closing
Date (the “Existing Term Facility”) and (2) in the case the ABL Amendment is not
approved by the requisite lenders under the Existing ABL Facility on or prior to
the Closing Date, the Existing ABL Facility, as amended on or prior to the
Closing Date (provided that, for the avoidance of doubt, any letters of credit
outstanding under the Existing ABL Facility that are cash collateralized or
otherwise backstopped or “rolled over” into the Backstop ABL Facility shall be
permitted to remain outstanding) and (B) the Target and its subsidiaries under
(1) the Second Amended and Restated Term Loan Credit Agreement, dated as of
January 31, 2014, by and among the Target, Goldman Sachs Bank USA, as
administrative agent, the lenders party thereto and the other parties thereto,
as amended on or prior to the Closing Date, (2) that certain Amended and
Restated Credit Agreement, dated as of March 21, 2013, by and among the Target,
Wells Fargo Bank, National Association, as administrative agent, the lenders
party thereto and the other parties thereto, as amended on or prior to the
Closing Date (provided that, for the avoidance of doubt, any letters of credit
outstanding thereunder that are cash collateralized or otherwise backstopped or
“rolled over” into the Backstop ABL Facility shall be permitted to remain
outstanding) (the “Target ABL Facility”), (3) the Target’s 6.75% Senior Notes
due June 1, 2021 and (4) the Target’s 7.75% Senior Notes due November 15, 2022
(the repayment, termination, discharge, defeasance, arrangement and release of
all such indebtedness in this clause (ii), the “Closing Date Refinancing”),
(iii) fees and expenses incurred in connection with the foregoing and
transactions related thereto (such fees and expenses, the “Transaction Costs”)
and (iv) with respect to the ABL Facility, working capital and general corporate
purposes.
c)
On the Closing Date, the Acquisition will be effected via the merger (the
“Merger”) of Merger Sub with and into the Company, with the Company as the
surviving entity of such Merger.

For purposes of the Commitment Letter and the Fee Letter, “Closing Date” shall
mean the date that the loans under the Facilities are funded and, substantially
concurrently therewith, the Transaction is consummated. The transactions
described above, together with the transactions related thereto (including the
payment of all Transaction Costs), are collectively referred to herein as the
“Transactions”.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




C-I-2
#91120726v8    
#91297610v2    

--------------------------------------------------------------------------------






EXHIBIT B
Project Jedi
$2,150,000,000 Senior Secured Term Loan Facility
Summary of Terms and Conditions


Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter to which this Exhibit B is attached and in
the other Exhibits attached thereto. In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit B shall be determined by reference to the context in
which it is used.
Borrower:
United Natural Foods, Inc.


Term Loan Administrative Agent:
Goldman Sachs Bank USA (“GS Bank”) will act as the sole administrative agent and
sole collateral agent (in such capacities and together with its successors and
permitted assigns, the “Term Loan Administrative Agent” and, collectively with
the New ABL Agent (as defined in Exhibit C), the “Administrative Agent”) for a
syndicate of banks, financial institutions and other institutional lenders and
investors (other than Disqualified Institutions) (together with the Initial Term
Loan Lenders, the “Term Lenders” and, collectively with the ABL Lenders (as
defined in Exhibit C), the “Lenders”) reasonably acceptable to the Borrower
(such acceptance not to be unreasonably withheld or delayed).


Term Loan Lead Arrangers and Bookrunners:


GS Bank, MLPFS and US Bank (collectively, in such capacities, the “Term Loan
Lead Arrangers” and, together with the ABL Lead Arrangers (as defined in Exhibit
C), the “Lead Arrangers”).


Term Loan Facility:
A term loan facility in an aggregate principal amount of $2,150 million (the
“Term Loan Facility”; loans incurred under the Term Loan Facility shall be the
“Term Loans”). The Term Loan Facility will be available to the Borrower in U.S.
Dollars.
 
Use of Proceeds: The proceeds of Term Loans will be applied on the Closing Date,
together with cash on hand and any amount drawn under the ABL Facility, to
(a) finance a portion of the Purchase Consideration and (b) pay Transaction
Costs.
 
Availability: The full amount of Term Loans must be drawn in a single drawing on
the Closing Date. Amounts repaid or prepaid under the Term Loan Facility may not
be reborrowed.
 
Interest Rates and Fees: As described on Annex I to this Exhibit B.


 
 
 
 
 
 





    
    
#91120726v8    
#91297610v2    

--------------------------------------------------------------------------------





 
Maturity and Amortization:  The Term Loan Facility will mature on the day that
is seven (7) years after the Closing Date (the “Maturity Date”) and will
amortize in equal quarterly installments in an aggregate annual amount equal to
1.0% of its original principal amount (subject to reduction in connection with
debt prepayments and debt buy backs), commencing the second full fiscal quarter
after the Closing Date, with the balance payable on the final maturity date.
Guarantees:
All obligations of the Borrower under the Term Loan Facility will be
unconditionally guaranteed (the “Guarantees”) by each existing and subsequently
acquired or organized direct or indirect wholly-owned U.S. restricted subsidiary
of the Borrower to the extent permitted by applicable law and subject to
exceptions and limitations consistent with the Existing Term Facility and other
customary exceptions to be mutually agreed upon between the Borrower and the
Term Loan Administrative Agent (as defined below) (collectively, the “Term Loan
Guarantors” and the Term Loan Guarantors, together with the Borrower, the “Term
Loan Loan Parties”; and, the Term Loan Guarantors together with the ABL
Guarantors, the “Guarantors”; and, the Term Loan Loan Parties together with the
ABL Loan Parties, the “Loan Parties”); provided, that on the Closing Date, each
ABL Guarantor will also be a Term Loan Guarantor; provided, further, that
subsidiaries that are not “eligible contract participants” (after giving effect
to any “keepwell” provisions) shall not guarantee swap obligations to the extent
it is illegal or unlawful under the Commodity Exchange Act, or any regulation
thereunder, by virtue of such subsidiary failing to constitute an “eligible
contract participant”. Notwithstanding the foregoing, it is understood and
agreed that there shall be no guarantees governed under the laws of any non-U.S.
jurisdiction.


Security:
Subject to the Certain Funds Provision and the provisions of the immediately
following paragraph and consistent with the Existing Term Facility, the
obligations of Borrower and the Term Loan Guarantors in respect of the Term Loan
Facility will be secured by (a) a perfected first-priority (subject to
exceptions consistent with the Existing ABL Facility and the Existing Term
Facility) security interest in the Term Loan Priority Collateral (as defined in
Exhibit C) and (b) a perfected second-priority (subject to permitted liens,
including in respect of the applicable ABL Facility, and other exceptions
consistent with the Existing ABL Facility and the Existing Term Facility)
security interest in the ABL Priority Collateral (as defined in Exhibit C) (the
foregoing, collectively, the “Collateral”), in each case, subject to permitted
liens and to certain exceptions and limitations consistent with the Existing ABL
Facility and the Existing Term Facility and other customary exceptions to be
mutually agreed upon between the Borrower and the Term Loan Administrative
Agent.
 
Notwithstanding anything to the contrary, the Borrower and the Term Loan
Guarantors shall not be required, nor shall the Term Loan Administrative Agent
be authorized, (i) to perfect the above described pledges, security, interests
and mortgages by any means other than by (A) filings pursuant to the UCC in the
office of the secretary of state (or similar central filing office) of the
relevant State(s), (B) filings in United States government





B-2
    

--------------------------------------------------------------------------------





 
offices with respect to intellectual property as expressly required in the Term
Loan Facility Documentation, (C) delivery to the Term Loan Administrative Agent,
for its possession, of all Collateral consisting of material intercompany notes
and stock certificates of the Borrower and its material wholly-owned restricted
subsidiaries and material instruments, issued to the Borrower or a Guarantor or
(D) mortgages in respect of fee owned real property located in the U.S. with a
fair market value in excess of an amount to be mutually agreed between the
Borrower and the Term Loan Administrative Agent, in each case expressly required
in the Term Loan Facility Documentation, (ii) to enter into any control
agreement with respect to any deposit account, securities account or commodities
account or contract, (iii) to take any action in any non-U.S. jurisdiction or
pursuant to the requirements of the laws of any non-U.S. jurisdiction in order
to create any security interests or to perfect any security interests, including
with respect to any intellectual property registered outside of the U.S. (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdictions) or (iv) except as
expressly set forth above, to take any other action with respect to any
Collateral to perfection through control agreements or to otherwise perfect by
“control”.


 
All the above-described pledges and security interests shall be created on
terms, and pursuant to documentation, consistent with the Term Loan
Documentation Principles and subject to exceptions permitted under the Term Loan
Facility Documentation. Notwithstanding anything to the contrary contained
herein, the requirements of the preceding paragraphs in this “Security” section
shall be subject to the Certain Funds Provision.


Intercreditor Matters:
The lien priority, relative rights and other creditors’ rights issues in respect
of the Term Loan Facility and the ABL Facility will be set forth in a customary
intercreditor agreement consistent with the Term Loan Documentation Principles
and the ABL Documentation Principles.
Uncommitted Incremental Facilities:


After the Closing Date, the Borrower will have the right to solicit the existing
Term Lenders or prospective lenders determined by the Borrower to provide (x)
incremental commitments consisting of one or more new tranches of revolving
credit facilities available under the Facilities Documentation (each, an
“Incremental Revolving Facility”) and/or (y) incremental commitments consisting
of one or more increases to the Term Loan Facility and/or one or more new
tranches of term loans to be made available under the Term Loan Facility
Documentation (each, a “Incremental Term Facility” and together with any
Incremental Revolving Facility, the “Incremental Facilities”) in an aggregate
amount not to exceed the pro forma Consolidated EBITDA (to be defined in a
manner consistent with the Term Loan Documentation Principles and including,
without limitation, customary pro forma adjustments to include run-rate
synergies management expects to be realized, subject to customary parameters to
be agreed) on the Closing Date (the “Incremental Fixed Dollar Basket”),
plus (2) all voluntary prepayments of the Term Loan Facility, any Incremental
Term Facility and permanent commitment reductions of any Incremental Revolving
Facility (except to the extent funded with the proceeds of the





B-3
    

--------------------------------------------------------------------------------









 
incurrence of long-term indebtedness), plus (3) an unlimited amount so long as,
in the case of this clause (3), after giving effect to the incurrence of such
amount, any acquisition consummated in connection therewith and all other
appropriate pro forma adjustments, (x) if such Incremental Facility is secured
on a pari passu basis with the Term Loans, the Consolidated First Lien Net
Leverage Ratio (as defined below) is equal to or less than the pro
forma Consolidated First Lien Net Leverage Ratio on the Closing Date, (y) if
such Incremental Facility is secured on a junior basis to the Term Loans, the
Consolidated Secured Net Leverage Ratio (as defined below) is equal to or less
than the pro forma Consolidated Secured Net Leverage Ratio on the Closing Date
or (z) if such Incremental Facility is unsecured, the Consolidated Total Net
Leverage Ratio (as defined below) is equal to or less than the pro
forma Consolidated Total Net Leverage Ratio on the Closing Date, in each case,
after giving effect to any acquisition consummated in connection therewith and
all other appropriate pro forma adjustments, and assuming for purposes of this
calculation that (i) the full committed amount of any Incremental Revolving
Facility and any Incremental Equivalent Debt then being incurred at such time
shall be treated as outstanding and (ii) cash proceeds of any such Incremental
Facility and Incremental Equivalent Debt then being incurred shall not be netted
from indebtedness (provided, however, that if amounts incurred under this clause
(3) are incurred concurrently with the incurrence of Incremental Facilities in
reliance on clause (1) and/or clause (2) above, the Consolidated First Lien Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio or Consolidated
Total Net Leverage Ratio, as applicable, shall be permitted to exceed the
Consolidated First Lien Net Leverage Ratio, the Consolidated Secured Net
Leverage Ratio or the Consolidated Total Net Leverage Ratio, as applicable, to
the extent of such amounts incurred in reliance on clause (1) and/or clause
(2)), on terms agreed by the Borrower and the lender(s) providing the respective
Incremental Facility (it being understood that (A) if the Consolidated First
Lien Net Leverage Ratio, Consolidated Secured Net Leverage Ratio or Consolidated
Total Net Leverage Ratio, as applicable, incurrence test is met, then, at the
election of the Borrower, any Incremental Facility may be incurred under clause
(3) above regardless of whether there is capacity under clause (1) and/or clause
(2) above and (B) any portion of any Incremental Facility incurred in reliance
on clause (1) and/or clause (2) shall be reclassified, as the Borrower may elect
from time to time, as incurred under clause (3) if the Borrower meets the
applicable leverage ratio under clause (3) at such time on a pro forma basis);
provided that:


 
(i) (a) no event of default (or, in the case of an Incremental Facility the
proceeds of which will be used to finance a Permitted Acquisition or other
similar permitted investment or repayment of indebtedness that requires an
irrevocable prepayment or redemption notice, no payment or bankruptcy event of
default) exists or would exist after giving effect thereto and (b) the
representations and warranties in the Term Loan Facility Documentation shall be
true and correct in all material respects (provided that, in the case of an
Incremental Facility used to finance a Permitted Acquisition or other similar
permitted investment or repayment of indebtedness that requires an irrevocable
prepayment or redemption notice, only the Specified







B-4
    

--------------------------------------------------------------------------------





 
Representations (conformed as necessary for such Permitted Acquisition) shall be
required to be true and correct in all material respects), 


 
(ii) any Incremental Facility shall rank pari passu or junior in right of
payment with the Facilities and will either be secured on a pari passu or junior
basis with the Term Loan Facility by the same Collateral securing the Term Loan
Facility or be unsecured, and shall not be secured by any lien on the assets of
any Term Loan Loan Party that does not also secure the then outstanding Term
Loan Facility, or be guaranteed by any subsidiary other than a Term Loan Loan
Party under the then outstanding Term Loan Facility, and


 
(iii) loans to be made under any Incremental Facility (each, under any
Incremental Term Facility, an “Incremental Term Loan” and, each, under any
Incremental Revolving Facility, an “Incremental Revolving Loan” and,
collectively with Incremental Term Loans, the “Incremental Loans”) shall be
subject to terms determined by the Borrower and the lenders providing such
Incremental Facility, except that:



 
(1) in connection with any Incremental Term Loans, unless any Incremental Term
Loans are made a part of the Term Loan Facility (in which case all terms thereof
shall be identical to those of the Term Loan Facility), (a) if the “effective
margin” applicable to any Incremental Term Loans that are pari passu in right of
payment and security with the initial Term Loans (which (x) shall be deemed to
include all upfront or similar fees or OID (amortized over the shorter of (1)
the weighted average life to maturity of such loans and (2) four years) payable
to all lenders providing such Incremental Term Loans, (y) if such Incremental
Term Loans include an interest rate floor greater than the applicable interest
rate floor under the initial Term Loans, such differential between interest rate
floors shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the interest rate margin under the initial
Term Loans shall be required, but only to the extent an increase in the interest
rate floor in the initial Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case, the interest rate floor (but
not the interest rate margin) applicable to the initial Term Loans shall be
increased to the extent of such differential between interest rate floors and
(z) shall exclude structuring, underwriting, ticking, arrangement, amendment,
consent, commitment and other fees payable in connection therewith) determined
as of the initial funding date for such Incremental Term Loans, exceeds the
“effective margin” applicable to the initial Term Loans (determined on the same
basis as provided above) by more than 0.50%, then the “effective margin” for the
initial Term Loans shall be increased so that the “effective margin” thereof
equals the “effective margin” of such Incremental Term Loans, minus 0.50% (all
adjustments made pursuant to this clause (iii)(1)(a), the “MFN Adjustment”);
provided  that if any Incremental Term Loan is incurred more than 12 months
after the Closing Date, the MFN Adjustments shall not apply, (b) the final
stated maturity date for any





B-5
    

--------------------------------------------------------------------------------











 
Incremental Term Loans may be the same as or later (but not sooner) than the
final stated maturity date applicable to the then-existing Term Loans, (c) the
average weighted life to maturity of such Incremental Term Loans shall be no
shorter than the average weighted life to maturity applicable to the
then-existing Term Loans (without giving effect to any amortization or
prepayments on the outstanding Term Loans), (d) the Borrower may issue, in lieu
of any Incremental Term Loans, first lien secured or junior lien secured or
unsecured notes, first lien loans, junior lien loans, unsecured loans, or
secured or unsecured “Mezzanine” debt (“Incremental Equivalent Debt”) (in each
case, (x) if in the form of junior lien or unsecured loans or notes, with a
maturity at least 91 days after the maturity of the then existing Term Loans (or
if in the form of first lien secured loans or notes, with a maturity no earlier
than the maturity of the then existing Term Loans), (y) not guaranteed by any
subsidiary other than a Term Loan Loan Party under the then outstanding Term
Loan Facility and (z) to the extent secured, subject to customary intercreditor
terms to be consistent with the Term Loan Documentation Principles and not
secured by any lien on the assets of any Term Loan Loan Party that does not also
secure the then outstanding Term Loan Facility) if the applicable conditions to
effecting and borrowing under an Incremental Term Facility (as if such
Incremental Equivalent Debt were an Incremental Term Loan) would have been
satisfied, provided that, the provisions of the preceding clause (iii)(1)(a)
shall not apply other than with respect to any loans that are pari passu with
the Term Loans in security and right of payment, and clauses (iii)(1)(b) and
(iii)(1)(c) shall not apply to any customary bridge facility so long as the
long-term debt into which any such customary bridge facility is to be converted
satisfies such clauses; provided further that (x) mandatory prepayments shall
not be permitted to be applied to any Incremental Term Facility or Incremental
Equivalent Debt on a greater than pro rata basis relative to the initial Term
Loans (except with respect to mandatory prepayments with the proceeds of
Refinancing Facilities or Refinancing Notes) and (y) the covenants, events of
default and guarantees of such Incremental Term Loans or Incremental Equivalent
Debt, if not consistent with the terms of the corresponding Term Loans, shall
not be materially more restrictive to the Borrower, when taken as a whole, than
the terms of the Term Loans unless (1) lenders under the Term Loan Facility also
receive the benefit of such more restrictive terms or (2) such more restrictive
terms apply after the maturity date of the initial Term Loan Facility; and


 
(2) in connection with any Incremental Revolving Loans, (a) the final stated
maturity date for any Incremental Revolving Loans may be the same as or later
(but not sooner) than the final stated maturity date applicable to the ABL
Facility, (b) any Incremental Revolving Loans shall not be subject to (x) any
mandatory prepayments other than those customary mandatory prepayments in
connection with the Incremental Revolving Loans under any Incremental Revolving
Facility exceeding the commitments thereunder or (y) any mandatory





B-6
    

--------------------------------------------------------------------------------





 
commitment reductions or scheduled amortization payments and (c) the covenants,
events of default and guarantees of any Incremental Revolving Loans shall not be
materially more restrictive to the Borrower, when taken as a whole, than the
terms of the Term Loans.





 
Existing lenders under the Facilities may, but shall not be obligated to without
their prior written consent, provide a commitment and/or make any loans pursuant
to any Incremental Facility, and nothing contained herein constitutes, or shall
be deemed to constitute, a commitment with respect to any Incremental Facility.
The use of proceeds, if any, of any Incremental Facility will be as agreed by
the Borrower and the lenders providing such Incremental Facility.


 
“Consolidated First Lien Net Leverage Ratio” shall mean the ratio of (i)
consolidated first lien net debt (consisting of indebtedness for borrowed money
(including, for the avoidance of doubt, any amounts outstanding under the ABL
Facility), capitalized lease obligations, purchase money debt and drawn and
unreimbursed letters of credit as reflected on the balance sheet of the Borrower
and its restricted subsidiaries, in each case secured, in whole or in part, by
first priority liens on the assets of the Borrower or any restricted
subsidiary), minus unrestricted cash and cash equivalents (excluding for
purposes of any calculation of the Consolidated First Lien Net Leverage Ratio in
connection with the incurrence of any indebtedness, the cash proceeds of such
incurrence) to (ii) Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements have been delivered (or were required to
have been delivered) pursuant to the Term Loan Facility Documentation.
 
“Consolidated Secured Net Leverage Ratio” shall mean the ratio of (i)
consolidated secured net debt (consisting of indebtedness for borrowed money
(including, for the avoidance of doubt, any amounts outstanding under the ABL
Facility), capitalized lease obligations, purchase money debt and drawn and
unreimbursed letters of credit as reflected on the balance sheet of the Borrower
and its restricted subsidiaries, in each case secured, in whole or in part, by
liens on the assets of the Borrower or any restricted subsidiary),
minus unrestricted cash and cash equivalents (excluding for purposes of any
calculation of the Consolidated Secured Net Leverage Ratio in connection with
the incurrence of any indebtedness, the cash proceeds of such incurrence) to
(ii) Consolidated EBITDA for the most recent four fiscal quarter period for
which financial statements have been delivered (or were required to have been
delivered) pursuant to the Term Loan Facility Documentation.


 
“Consolidated Total Net Leverage Ratio” shall mean the ratio of (i) consolidated
net debt (consisting of indebtedness for borrowed money, capitalized lease
obligations, purchase money debt and drawn and unreimbursed letters of credit as
reflected on the balance sheet of the Borrower and its restricted subsidiaries),
minus unrestricted cash and cash equivalents (excluding for purposes of any
calculation of the Consolidated Total Net Leverage Ratio in connection with the
incurrence of any indebtedness, the cash proceeds of such incurrence) to (ii)
Consolidated







B-7
    

--------------------------------------------------------------------------------





 
EBITDA for the most recent four fiscal quarter period for which financial
statements have been delivered (or were required to have been delivered)
pursuant to the Term Loan Facility Documentation.


Refinancing Facilities:


The Term Loan Facility Documentation will permit the Borrower to refinance loans
under the Term Loan Facility or any Incremental Term Facility or commitments
under the Incremental Revolving Facility from time to time, in whole or part,
with one or more new term facilities (each, a “Refinancing Term Facility”) or
new revolving credit facilities (each a “Refinancing Revolving Facility” and,
together with any Refinancing Term Facility, collectively, the “Refinancing
Facilities”), respectively, under the Term Loan Facility Documentation solely
with the consent of the Borrower and the institutions providing such Refinancing
Term Facility or Refinancing Revolving Facility and with one or more additional
series of senior unsecured notes or loans or senior secured notes or loans that
will be secured by the Collateral on a pari passu or junior basis with the Term
Loan Facility (such notes or loans, “Refinancing Notes”); provided that (i) with
respect to Refinancing Facilities or Refinancing Notes that are secured,
customary intercreditor agreements are entered into which are reasonably
acceptable to the Borrower and Term Loan Administrative Agent, (ii) any
Refinancing Term Facility or Refinancing Notes do not mature prior to the
maturity date of, or have a shorter weighted average life than, loans under the
Term Loan Facility or Incremental Term Facility being refinanced (without giving
effect to any amortization or prepayments on the outstanding Term Loans or
Incremental Term Loans, as applicable) or, with respect to any Refinancing
Notes, have mandatory prepayment provisions (other than related to customary
asset sale (or similar event) and change of control offers or prepayments and
customary acceleration rights after an event of default) that would result in
mandatory prepayment of such Refinancing Notes prior to the loans under the Term
Loan Facility being refinanced (it being understood the Borrower shall be
permitted to prepay or offer to purchase any first lien secured Refinancing
Notes pursuant to the second paragraph of the “Mandatory Prepayments” section
below), (iii) any Refinancing Revolving Facility does not mature prior to the
maturity date of the revolving commitments being refinanced, (iv) the aggregate
principal amount of any Refinancing Facility or Refinancing Notes shall not be
greater than the aggregate principal amount of the applicable class under the
Facilities being refinanced or replaced, plus any fees, premiums, original issue
discount and accrued interest associated therewith and costs and expenses
related thereto and such Facilities being refinanced or replaced will be
permanently reduced on a dollar-for-dollar basis concurrently with the issuance
of such Refinancing Facility or Refinancing Notes, (v) the Term Loan Facility
Documentation will contain provisions providing for the pro rata treatment of
the payment, borrowing, participation and commitment reduction of any
Incremental Revolving Facility and any Refinancing Revolving Facility, (vi) any
Refinancing Facility or Refinancing Notes, to the extent secured, shall not be
secured by any lien on any asset of any Term Loan Loan Party that does not also
secure the then outstanding applicable Term Loans, or be guaranteed by any
Subsidiary other than the Term Loan Guarantors under the then outstanding Term
Loans, (vii) the other terms and conditions of such Refinancing Facilities or









B-8
    

--------------------------------------------------------------------------------





 
Refinancing Notes (excluding pricing, fees and optional prepayment or redemption
terms which shall be determined in good faith by the Borrower) shall either, at
the option of the Borrower, (x) reflect market terms and conditions (taken as a
whole) at the time of incurrence or issuance (as determined in good faith by the
Borrower) or (y) if not consistent with the terms of the corresponding class
under the Term Loan Facility, not be materially more restrictive to the
Borrower, when taken as a whole, than the terms of the applicable class under
the Term Loan Facility (or any revolving credit facility thereunder) being
refinanced or replaced unless (1) the Term Lenders under the corresponding class
under the Term Loan Facility also receive the benefit of such more restrictive
terms or (2) any such provisions apply only after the maturity date of the Term
Loan Facility. In connection with any Refinancing Facility or Refinancing Notes,
the Term Loan Facility Documentation will provide the Borrower the right to
require the applicable Term Lenders or lenders in respect of any Incremental
Facility to assign their loans and commitments to the providers of any such
Refinancing Facility or Refinancing Notes.


Mandatory Prepayments:


The Term Loans shall be prepaid with:



(a)
100% of the net cash proceeds from issuances of debt by the Borrower or any of
its restricted subsidiaries (with appropriate exceptions for all permitted
indebtedness (other than Refinancing Term Facilities and Refinancing Notes) and
the Incremental Facilities);


(b)
for each fiscal year of the Borrower (beginning with the first full fiscal year
following the Closing Date) 50% (with step-downs to 25% and 0% if the
Consolidated First Lien Net Leverage Ratio is less than 0.50:1.00 and 1.00:1.00
inside the Consolidated First Lien Net Leverage Ratio as of the Closing Date) of
the Borrower’s annual excess cash flow (to be defined consistent with the Term
Loan Documentation Principles (such definition to provide for a deduction from
excess cash flow, without duplication among periods, of cash used (or to be used
within a time period to be mutually agreed and consistent with the Term Loan
Documentation Principles) to finance permitted acquisitions, other investments
and capital expenditures (to the extent such amount are used or to be used
within agreed upon time period for permitted acquisitions, other investments and
capital expenditures, including any of the foregoing for which a binding
agreement (or binding commitment) then exists and subject to reversal if such
case is not so used within such agreed time period and to the extent not
financed with long term debt proceeds) and for certain restricted payments,
permitted tax distributions, scheduled payments of indebtedness and prepayments
of other indebtedness, subject to limitation consistent with the Term Loan
Documentation Principles, and to include a dollar-for-dollar credit for the
following (to the extent not financed with long-term debt proceeds): (x)
voluntary permanent prepayments of (i) the Term Loan Facility and any
Incremental Term Facility, any Incremental Equivalent Debt, any Refinancing
Notes and any Refinancing Term Facility, in each case that is secured on a pari
passu basis with the Term Loan Facility (in each case, including any





B-9
    

--------------------------------------------------------------------------------





 
debt buyback, but limited to the actual cash amount paid by Borrower in
connection with such buyback) and (ii) the ABL Facility, any Incremental
Revolving Facility, any Refinancing Revolving Facility and any revolving
facility refinancing, replacing or extending any of the foregoing (to the extent
accompanied by a permanent reduction of the relevant commitment) and (y)
repayment of the ABL Loans made to account for any additional OID or upfront
fees that are implemented pursuant to the “market flex” provisions of the Fee
Letter; and


(c)
100% of the net cash proceeds of all non-ordinary course asset sales or other
dispositions of property by the Borrower or any of its restricted subsidiaries
(including casualty insurance and condemnation proceeds and to the extent not
consummated prior to the Closing Date and the net proceeds thereof not applied
to reduce pension liabilities on a dollar-for-dollar basis, dispositions in
whole or in part of the retail business of the Target (collectively, the
“Specified Disposition”), but with exceptions for ordinary course dispositions,
dispositions of obsolete or worn-out property and property no longer used or
useful in the business (other than the Specified Disposition) and other
exceptions to be consistent with the Term Loan Facility Documentation) in excess
of an individual and annual threshold amount to be agreed and (other than with
respect to proceeds of the Specified Disposition) subject to a 100% reinvestment
right if reinvested (or committed to be reinvested) within 18 months of such
sale or disposition (or 24 months in the event a binding letter of intent is
entered into within such 18-month period).



 
Mandatory prepayments shall be applied pro rata among classes of term loans,
except that (i) the Borrower may direct that proceeds of Refinancing Term
Facilities or Refinancing Notes shall be applied to the class or classes of term
loans to be refinanced as selected by the Borrower and (ii) Incremental Term
Facilities and Refinancing Term Facilities may participate in mandatory
prepayments on a less than pro rata basis. Mandatory prepayments of the Term
Loans shall be applied to scheduled installments thereof in direct order of
maturity (without premium or penalty); provided, that the Term Loan Facility
Documentation shall provide that in the case of mandatory prepayments pursuant
to clauses (b) or (c) above, a ratable portion of such mandatory prepayment may
be applied to redeem, prepay or offer to purchase any Refinancing Notes or
Incremental Equivalent Debt (collectively, “Additional Debt”), in each case
secured on a pari passu basis with the Term Loan Facility and if required under
the terms of the applicable documents governing such Additional Debt.




 
All prepayments referred to in clauses (a) through (c) above are subject to
there being no adverse tax consequences and to permissibility under (i) local
law (e.g., financial assistance, corporate benefit, restrictions on upstreaming
of cash intra-group and the fiduciary and statutory duties of the directors of
the relevant subsidiaries) and (ii) material constituent document restrictions
(including as a result of minority ownership by third parties)







B-10
    

--------------------------------------------------------------------------------





 
and other material agreements (so long as any prohibition is not created in
contemplation of such prepayment). The non-application of any prepayment amounts
as a consequence of the foregoing provisions will not, for the avoidance of
doubt, constitute a default or an event of default, and such amounts shall be
available for working capital purposes of the Borrower and its restricted
subsidiaries as long as not required to be prepaid in accordance with the
following provisions. Borrower and its restricted subsidiaries will undertake to
use reasonable efforts to overcome or eliminate any such restrictions (subject
to the considerations above and as determined in the Borrower’s reasonable
business judgment) to make the relevant prepayment. Notwithstanding the
foregoing, any prepayments required after application of the above provision
shall be net of any costs, expenses or taxes incurred by the Borrower or any of
its affiliates and arising as a result of compliance with the preceding
sentence.


 
Any Term Lender under the Term Loan Facility may elect not to accept its pro
rata portion of any mandatory prepayment (other than with respect to Refinancing
Notes and Refinancing Term Facilities) (each, a “Declining Term Loan Lender”).
Any prepayment amount declined by a Declining Term Loan Lender may be retained
by the Borrower (“Retained Declined Proceeds”).


Voluntary Prepayments:


Voluntary prepayments of borrowings under the Term Loan Facility will be
permitted at any time, in minimum principal amounts to be mutually agreed upon
between the Borrower and the Term Loan Administrative Agent consistent with the
Term Loan Documentation Principles, without premium or penalty (except the
Prepayment Premium referred to below), subject to reimbursement of the Term
Lenders’ redeployment costs (other than lost profits) in the case of a
prepayment of Adjusted LIBOR Loans prior to the last day of the relevant
interest period. Voluntary prepayments of the Term Loans shall be applied to
installments thereof as directed by the Borrower (and absent such direction, in
direct order of maturity). All voluntary prepayments shall be applied to the
class or classes of Term Loans as selected by the Borrower.


Prepayment Premium:


Voluntary prepayments and mandatory prepayments (or repricing or refinancing
through any waiver, consent or amendment, including any mandatory assignment in
connection therewith) of initial Term Loans made pursuant to clause (a) of the
“Mandatory Prepayments” section of this Term Sheet prior to the date that is six
months after the Closing Date will be subject to a prepayment premium of 1.00%
(the “Prepayment Premium”) of the principal amount prepaid, refinanced or
amended to the extent constituting a Repricing Transaction. “Repricing
Transaction” shall mean (i) any prepayment or repayment of initial Term Loans
with the proceeds of, or any conversion of initial Term Loans into, any new or
replacement tranche of senior secured term loans under credit facilities the
primary purpose of which is to reduce the all-in-yield applicable to the initial
Term Loans and (ii) any amendment to the initial Term Loan Facility (or any
exercise of any “yank-a-bank” rights in connection therewith) the primary
purpose of which is to reduce the all-in-yield applicable to the initial Term
Loans (with the all-in-yield, in each case, calculated in a manner consistent





B-11
    

--------------------------------------------------------------------------------





 
with the MFN Adjustment); provided that such Prepayment Premium shall not apply
if such refinancing or amendment is in connection with a “change of control”
transaction, initial public offering or any transformative acquisition.


Term Loan Facility Documentation:


The definitive documentation with respect to the Term Loan Facility (the “Term
Loan Facility Documentation”) will be initially prepared by counsel to the
Borrower based on a recent precedent to be agreed for a similarly-situated
borrower in the syndicated term loan “B” market to be mutually agreed, will
contain only those mandatory prepayments set forth above in this Term Sheet and
representations, warranties, conditions to borrowing, affirmative, negative and
financial covenants and events of default set forth below in this Term Sheet, in
each case applicable to the Borrower and its restricted subsidiaries, with
materiality thresholds, qualifications, exceptions, “baskets” and grace and cure
periods to be mutually agreed, with changes and modifications that reflect the
“market flex” provisions of the Fee Letter and shall be no less favorable
(except as expressly set forth in this Exhibit B) to the Borrower and its
subsidiaries than the Existing Term Facility (collectively, the “Term Loan
Documentation Principles”). Notwithstanding the foregoing, all leases of the
Borrower, the Guarantors and the respective restricted subsidiaries of the
Borrower or Subsidiary Guarantors that are or would be treated as operating
leases for purposes of GAAP as of the Signing Date shall be accounted for as
operating leases for purposes of the defined financial terms, including “Capital
Lease Obligations” under the Term Loan Facility Documentation regardless of any
change to GAAP following such date which would otherwise require such leases to
be treated as capital leases; provided that financial reporting shall not be
affected thereby. The Term Loan Facility Documentation will contain customary
European Union bail-in and Beneficial Ownership Regulation provisions and, to
the extent applicable, Department of Labor lender regulatory representations.
The Term Loan Facility Documentation shall be subject in all respects to the
Certain Funds Provision.


Representations
and Warranties:


Consistent with the Term Loan Documentation Principles and include (and limited
to) the following (to be applicable to the Borrower and its restricted
subsidiaries): pro forma financial statements; no Material Adverse Effect (as
defined below) after the Closing Date; legal existence; compliance with laws
(including, without limitation, anti-terrorism laws, FCPA and OFAC);
organizational power and authority; due authorization, execution, delivery and
enforceability of the Term Loan Facility Documentation; no violation of or
conflict with law, organizational documents or material debt agreements;
government approvals; material litigation; ownership of material property;
intellectual property; taxes; the Patriot Act; Beneficial Ownership
Certification; FCPA; Sanctions (including OFAC); Federal Reserve regulations;
ERISA and Canadian pension regulations; Investment Company Act; environmental
matters; labor matters; governmental consents; solvency on the Closing Date;
accuracy of written disclosure; the Patriot Act; PACA and PSA, and creation,
perfection and validity of security interests (subject to permitted liens and
other exceptions to perfection to be mutually agreed and consistent with the
Term Loan Documentation Principles).





B-12
    

--------------------------------------------------------------------------------





 
“Material Adverse Effect” means any event, circumstance or condition that has
had a material and adverse effect on (a) the business, results of operations or
financial condition of the Borrower and its restricted subsidiaries, taken as a
whole, (b) the ability of the Borrower and its restricted subsidiaries, taken as
a whole, to perform their material payment obligations under the Facilities
Documentation or (c) material remedies (taken as a whole) of the Administrative
Agent and the Lenders under the Facilities Documentation.


Conditions Precedent:


The availability of the Term Loan Facility on the Closing Date will be subject
solely to the applicable conditions precedent set forth in Exhibit D to the
Commitment Letter. For the avoidance of doubt, it is agreed that conditions set
forth in Exhibit D are subject, in all respects, to the Certain Funds Provision.


Affirmative Covenants:


Consistent with the Term Loan Documentation Principles (to be applicable to the
Borrower and its restricted subsidiaries) and limited to the following: delivery
of consolidated annual audited financial statements within 120 days of the end
of each fiscal year without any going concern qualification or exception (except
to the extent such qualification or exception is a result of a current maturity
of indebtedness or any actual or prospective default of any financial covenant)
and, for each of the first three fiscal quarters of any fiscal year, quarterly
unaudited financial statements within 45 days for each of the first three fiscal
quarters of any fiscal year; together with the delivery of annual financials,
customary management discussion and analysis; together with the delivery of
quarterly financials, summary management discussion and analysis; quarterly
lender calls at the Term Loan Administrative Agent’s request; annual budgets and
quarterly (for the first three fiscal quarters of each fiscal year) and annual
compliance certificates; payment of material taxes; maintenance of existence;
compliance with laws; maintenance of property (subject to casualty, condemnation
and normal wear and tear) and adequate insurance; maintenance of books and
records; right of the Term Loan Administrative Agent to inspect property and
books and records (subject to frequency and cost reimbursement limitations
consistent with the Term Loan Documentation Principles and other than
information subject to confidentiality obligations or attorney-client privilege
and other exceptions to be agreed); information (including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation); notices of events of
default; changes in fiscal year; designation and re-designation of restricted
and unrestricted subsidiaries; notices of litigation and ERISA events which, in
either case, result in a Material Adverse Effect; use of proceeds; further
assurances with respect to the Collateral and Guarantees; material changes in
lines of business (other than lines of business complementary, ancillary,
synergistic or incidentally related to then-existing lines of business);
commercially reasonable efforts to maintain public ratings (but not to maintain
a specific rating); in each case, all with customary materiality qualifiers,
exceptions and limitations to be agreed upon and consistent with the Term Loan
Documentation Principles.





B-13
    

--------------------------------------------------------------------------------





Negative Covenants:


Consistent with the Term Loan Documentation Principles (to be applicable to the
Borrower and its restricted subsidiaries) and limited to the following (which
shall be subject to customary materiality qualifiers, exceptions and limitations
to be mutually agreed upon and which shall be consistent with the Term Loan
Documentation Principles):


 
1. Limitation on asset sales (with exceptions to include, without limitation,
the Specified Disposition).
 
2. Limitation on mergers, liquidations, dissolutions and other fundamental
changes.
 
3. Limitations on dividends, stock repurchases and redemptions of equity
interests.


 
4. Limitation on incurrence of indebtedness (with exceptions to include, without
limitation, the Facilities, any Incremental Facility, Refinancing Facility,
Incremental Equivalent Debt or Refinancing Notes or and any permitted
refinancings thereof).


 
5. Limitation on investments.


 
6. Limitation on liens (with exceptions to include liens securing the Facilities
(including any Incremental Facility and any Refinancing Facility), Incremental
Equivalent Debt and Refinancing Notes).




 
7. Limitations on restrictions on distributions from subsidiaries and granting
of negative pledge clauses.


 
8. Limitations on prepayments, redemptions and repurchases of certain material
debt that is subordinated in right of payment or security to the Facilities or
is unsecured, excluding for the avoidance of doubt, the ABL Loans.


 
9. Limitations on amendments to organizational documents and material Junior
Debt documents, in each case, solely to the extent such amendments are
materially adverse to the Term Lenders.


 
10. Limitations on transactions with affiliates.


 
Unless an event of default has occurred and is continuing or would result
therefrom (at the time of execution of a binding agreement in respect thereof),
the Borrower and its restricted subsidiaries may make acquisitions (each, a
“Permitted Acquisition”), subject solely to the following terms and conditions:
(i) after giving effect thereto, the Borrower is in compliance with the
permitted lines of business covenant and (ii) if the Borrower or any of its
restricted subsidiaries acquires the majority of the equity interests of any
person in connection with such acquisition such person will, subject to the
right of the Borrower to designate an unrestricted subsidiary and (subject to a
cap on amounts invested by Term Loan Loan Parties in entities that do not become
(or assets that do not become owned by) Term Loan





B-14
    

--------------------------------------------------------------------------------





 
Loan Parties) become a restricted subsidiary and, solely to the extent required
by and subject to the limitations set forth in, “Guarantee”” and “Security” and
the immediately preceding parenthetical above, the acquired company and its
subsidies will become Term Loan Guarantors and pledge their Collateral to the
Term Loan Administrative Agent.


 
The Borrower will be also permitted to utilize an “Available Additional Basket”
in an amount equal to (a) a fixed amount to be agreed, plus (b) 50% of
cumulative consolidated net income (to be defined consistent with the Term Loan
Documentation Principled), plus (c) the proceeds of new public or private
qualified equity issuances by, and capital contributions to, the Borrower after
the Closing Date, plus (d) debt and disqualified stock which have been exchanged
or converted into qualified equity of the Borrower (and any direct or indirect
parent thereof) after the Closing Date, plus (e) the proceeds of sales of
investments made under the Available Additional Basket, plus (f) without
duplication of amounts under clause (e) above, returns, profits, distributions
and similar amounts received on investments made under the Available Additional
Basket (up to the amount of the original investment), plus (g) the investments
of the Borrower and its restricted subsidiaries in any unrestricted subsidiary
that have been transferred to the Borrower or any of its restricted
subsidiaries, in each case up to the amount of the original investment made in
such unrestricted subsidiary under the Available Additional Basket, plus (h) the
amount of Retained Declined Proceeds, plus (i) the sale of equity interests or
assets of an unrestricted subsidiary, joint venture or minority investment that
has been re-designated as a restricted subsidiary or that has been merged or
consolidated into a Term Loan Party or any of its restricted subsidiaries or the
fair market value of the assets of any unrestricted subsidiary, joint venture or
minority investment that have been transferred to a Term Loan Loan Party or any
of its restricted subsidiaries, in each case up to the amount of the original
investment made in such unrestricted subsidiary, joint venture or minority
investment under the Available Additional Basket, plus (k) certain other items
to be mutually agreed and consistent with the Term Loan Documentation
Principles, in the case of each of the foregoing clauses (a) through (k), to the
extent not otherwise applied to make investments to other restricted payments
(including subordinated debt prepayments, redemptions or repurchases);
provided that, to the extent such amounts are to be utilized for dividends,
stock repurchases and redemptions of equity interests or for prepayments,
redemption and repurchases of Junior Debt, the unused amounts under the
Available Additional Basket shall only be available so long as (x) no event of
default has occurred and is continuing and (y) the Borrower shall be in
compliance, on a pro forma basis, with a Consolidated Total Net Leverage Ratio
to be agreed (the “Available Additional Basket Conditions”).


Limited Condition Transactions:


Consistent with the Term Loan Documentation Principles.


Financial Covenant:


None.
Unrestricted Subsidiaries:


The Term Loan Facility Documentation will contain provisions pursuant to





B-15
    

--------------------------------------------------------------------------------





 
which, so long as no event of default is continuing, the Borrower will be
permitted to designate any existing or subsequently acquired or organized
subsidiary as an “unrestricted subsidiary” and subsequently re-designate any
such unrestricted subsidiary as a restricted subsidiary, if, on a pro forma
basis, the Borrower would be in compliance with a maximum Consolidated Total Net
Leverage Ratio equal to the Consolidated Total Net Leverage Ratio on the Closing
Date, provided, (x) such designation of a restricted subsidiary as an
unrestricted shall be deemed to constitute the incurrence of indebtedness and
liens of such subsidiary (and reduction in an outstanding investment).
Unrestricted subsidiaries will not be subject to the mandatory prepayments,
representations and warranties, covenants, events of default or other provisions
of the Term Loan Facility Documentation, and the results of operations and
indebtedness of unrestricted subsidiaries will not be taken into account for
purposes of calculating any financial ratios or baskets contained in the Term
Loan Facility Documentation.


Events of Default:


Consistent with the Term Loan Documentation Principles (to be applicable to the
Borrower and its restricted subsidiaries) and limited to the following (with
grace periods, baskets and materiality thresholds to be mutually agreed upon and
consistent with the Term Loan Documentation Principles): nonpayment of
principal; nonpayment of interest with a grace period of 5 business days;
nonpayment of fees or other amounts with a grace period of 10 business days; any
representation or warranty in the Term Loan Facility Documentation proving to
have been materially incorrect when made or deemed made; failure to perform or
observe covenants set forth in the Term Loan Facility Documentation within a
specified period of time where appropriate (subject, in the case of affirmative
covenants, to a grace period of 30 days following written notice from the Term
Loan Administrative Agent (other than in respect of maintenance of the
Borrower’s existence and notices of default); cross-default (other than with
respect to the ABL Facility) and cross-acceleration to debt in excess of a
materiality threshold; cross-acceleration to the ABL Facility; bankruptcy and
insolvency defaults (with a 60 day grace period for involuntary proceedings);
final monetary judgment defaults to the extent not covered by indemnities or
insurance above a materiality threshold (with a 60 day grace period); customary
ERISA events that would result in a Material Adverse Effect; invalidity of
material guarantees or impairment of security of a material portion of the
Collateral; and change of control (to be defined in a manner consistent with the
Term Loan Documentation Principles)).


Voting:
Amendments and waivers of the Term Loan Facility Documentation will require the
approval of Term Lenders holding more than 50% of the aggregate amount of loans
and commitments under the Facilities (the “Required Term Lenders”), except that
(a) only the consent of each directly and adversely affected Lender (and not the
Required Term Lenders) shall be required with respect to (i) increases in
commitments of such Term Lender (it being understood that a waiver of any
condition precedent or the waiver of any default, event of default or mandatory
prepayment shall not constitute an increase of any commitment of any Term
Lender), (ii) reductions of principal, interest or fees payable to such Term
Lender





B-16
    

--------------------------------------------------------------------------------





 
(other than waivers of default interest, a default or event of default or
mandatory prepayment), provided that any change in the definitions of any ratio
used in the calculation of any rate of interest or fees (or the component
definitions) shall not constitute a reduction in any rate of interest or fees,
(iii) extensions of final scheduled maturity or scheduled times for payment of
principal, interest or fees owing to such Term Lender (it being understood and
agreed that the waiver of any mandatory prepayment, default interest, default or
event of default shall only require the consent of the Required Term Lenders)
and (iv) alterations of such Lender’s pro rata sharing of payments, (b) the
consent of all Term Lenders shall be required with respect to (i) releases of
all or substantially all of the Term Loan Guarantors or all or substantially all
of the Collateral (other than in connection with permitted asset sales,
dispositions, mergers, liquidations or dissolutions or as otherwise permitted)
and (ii) reductions to any of the voting percentages, and (c) the consent of the
Term Loan Administrative Agent shall be required with respect to amendments and
waivers directly adversely affecting its rights or duties; it being understood
that (i) additional extensions of credit permitted under the Term Loan Facility
Documentation shall not require the consent of all Term Lenders but instead
shall only require the consent of each Term Lender extending such credit,
(ii) any applicable intercreditor agreement may be amended solely with the
consent of the Term Loan Administrative Agent to give effect thereto or to carry
out the purposes thereof and (iii) there shall be no “class” voting requirement
for amendments, modifications or supplements to the Term Loan Facility
Documentation.


 
The Term Loan Facility Documentation shall contain a mechanism to permit the
Borrower (a) with the consent of each directly and adversely affected Term
Lender under the Term Loan Facility, but without the consent of any other Term
Lender or the Required Term Lenders, to extend the maturity date and to provide
for different interest rates and fees and prepayments for the Term Lender
providing such extended maturity date, so long as an offer to extend the final
expiration or maturity date of the applicable Facility is made to all Term
Lenders of the applicable class on a pro rata basis pursuant to procedures
established by the Term Loan Administrative Agent and (b) with the consent of
each directly and adversely affected Term Lender under the applicable Facility
(but no other Term Lender) to provide for a “re-pricing” amendment which reduces
the interest rate accruing in respect of the Term Loans and/or Revolving Loans
held by such Term Lender.


 
In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Term Lenders or all directly
and adversely affected Term Lenders, if the consent to such Proposed Change of
other Term Lenders whose consent is required is not obtained (but the consent of
the Required Term Lenders or more than 50% (in principal amount) of the directly
and adversely affected Term Lenders, as applicable, is obtained) (any such Term
Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), then the Borrower may, at its option and at its sole expense and
effort, upon notice to such Non-Consenting Lender and the Term Loan
Administrative Agent,





B-17
    

--------------------------------------------------------------------------------





 
(x) require such Non-Consenting Lender to assign and delegate, without recourse
(in accordance with and subject to customary restrictions on assignment), all
its interests, rights and obligations under the Term Loan Facility Documentation
with respect to the applicable class or classes of loans to an assignee that
shall assume such obligations (which assignee may be another Term Lender, if a
Term Lender accepts such assignment) and/or (y) terminate the commitment of such
Non-Consenting Lender and prepay such Term Lender on a non-pro rata basis;
provided that, such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its loans, accrued interest
thereon, accrued fees and all other amounts then due and owing to it under the
Term Loan Facility Documentation with respect to such class or classes from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts).


 
The Term Loan Facility Documentation shall contain customary provisions
consistent with the Term Loan Documentation Principles for replacing or
terminating the commitments of (i) an insolvent Term Lender, (ii) a Lender
failing to fund its commitment (a “Defaulting Lender”), (iii) a Lender seeking
indemnity for increased costs or grossed-up tax payments and (iv) a Lender
refusing to extend its commitment, in each case consistent with the Term Loan
Documentation Principles.


 
In addition, the Term Loan Facility Documentation shall provide for the
amendment (or amendment and restatement) of the Term Loan Facility Documentation
to (a) add one or more additional or replacement credit facilities thereto and
changes related thereto and (b) to provide for term loans replacing all or a
portion of the Term Loans, subject to customary limitations, with only the
consent of the Borrower and the lenders providing such replacement term loans
and, in connection with any of the foregoing, the right of the Borrower to
require the applicable Term Lenders to assign their Term Loans to the providers
of any replacement credit facility or loans or to prepay their outstanding loans
and terminate their commitments.


 
The Term Loan Facility Documentation will permit guarantees, collateral security
documents and related documents to be amended and waived with the consent of the
Term Loan Administrative Agent at the request of Borrower without the need for
consent by any other Term Lender if such amendment or waiver is delivered in
order to (i) comply with local law or advice of local counsel or (ii) cause such
guarantee, collateral security document or other document to be consistent with
or effectuate the credit agreement and the other Term Loan Facility
Documentation. The Term Loan Administrative Agent shall be entitled (in its
discretion) to extend any deadline for taking actions required to perfect
security interests in collateral.


 
In addition, if the Term Loan Administrative Agent and the Borrower shall have
jointly identified an obvious error, defect or any error or omission of a
technical nature in the Term Loan Facility Documentation, then the Term Loan
Administrative Agent and the Borrower shall be permitted to amend such provision
without further action or consent of any other party if such amendment is posted
to the Lenders and Required Lenders (to be defined)





B-18
    

--------------------------------------------------------------------------------





 
do not oppose such amendment within five business days of such posting.
Cost and Yield Protection:


Usual for facilities and transactions of this type (including mitigation
provisions and to include Dodd-Frank and Basel III as changes in law) and
consistent with the Term Loan Documentation Principles; provided that requests
for such additional payments shall be limited to circumstances in which the
applicable Lender is imposing such charges on other similarly situated borrowers
under comparable syndicated credit facilities. The Term Loan Facility
Documentation will contain customary tax gross-up provisions.


Assignments and Participations:


The Term Lenders will be permitted to assign loans and commitments with the
consent (not to be unreasonably withheld or delayed) of the Borrower (unless a
payment or bankruptcy (with respect to the Borrower) event of default has
occurred and is continuing or such assignment is to a Term Lender, an affiliate
of a Term Lender or an approved fund of a Term Lender); provided that, with
respect to the Term Loan Facility, the Borrower’s consent shall be deemed given
if it fails to respond within fifteen business days; provided further that, no
loans or commitments shall be assigned to Disqualified Institutions. Each
assignment (except to other Term Lenders or their affiliates) will be in a
minimum amount of $1,000,000 or will be the assignment of the entire remaining
amount of an assigning Term Lender’s Term Loans.


 
The Term Loan Administrative Agent shall have no duties or responsibilities for
monitoring or enforcing prohibitions on assignment to Disqualified Institutions.


 
The Term Lenders will be permitted to participate loans and commitments without
restriction (except as provided below). Voting rights of participants shall be
limited to matters in respect of (a) reductions of principal, interest or fees
owing to such participant, (b) extensions of final scheduled maturity or
scheduled times for payment of interest or fees owing to such participant and
(c) releases of Collateral or Guarantees requiring the approval of all Term
Lenders. In no event shall any portion of the Facilities be participated to any
Disqualified Institution (so long as the identity of any such Disqualified
Institution to whom no portion of the Facilities shall be participated is
available to all Term Lenders).


Expenses and Indemnification:


The Borrower shall pay within thirty (30) days after written demand (including
documentation reasonably supporting such request) (a) all reasonable documented
out-of-pocket expenses of the Term Loan Administrative Agent and the Term Loan
Lead Arrangers associated with the syndication, preparation, execution,
delivery, negotiation and administration of the Term Loan Facility Documentation
and any amendment or waiver with respect thereto (in the case of (i) legal fees
and expenses, limited to the reasonable documented fees, disbursements and other
charges of one counsel identified herein and, to the extent reasonably
necessary, one local counsel in each relevant jurisdiction, which, in each case,
shall exclude allocated costs of in-house counsel and (ii) fees or





B-19
    

--------------------------------------------------------------------------------





 
expenses with respect to any other advisor or consultant, solely to the extent
the Borrower has consented to the retention of such person) and (b) all
reasonable documented out-of-pocket expenses of the Term Loan Administrative
Agent and the Term Lenders (in the case of legal fees and expenses, limited to
the reasonable documented fees, disbursements and other charges of one counsel
for the Term Loan Administrative Agent and the Term Lenders (taken as a whole)
and to the extent reasonably necessary, one local counsel in each relevant
jurisdiction and, in the event of a conflict of interest, one additional
conflicts counsel for the affected Indemnified Persons (as defined below) taken
as a whole, which, in each case, shall exclude allocated costs of in-house
counsel), in connection with the enforcement of the Term Loan Facility
Documentation.
 
The Borrower will, within thirty (30) days after written demand, indemnify the
Term Loan Administrative Agent, the Term Loan Lead Arrangers, the Term Lenders,
their respective affiliates, and their respective officers, directors,
employees, members, agents, advisors, representatives and controlling persons
(each an “Indemnified Person”), and hold them harmless from and against all
losses, claims, damages, liabilities and expenses (in the case of (i) legal fees
and expenses, limited to reasonable fees, disbursements and other charges of one
primary counsel for all such Indemnified Persons (taken as a whole) and to the
extent reasonably necessary, one local counsel in each relevant jurisdiction
and, in the event of a conflict of interest, one additional counsel for the
affected Indemnified Persons taken as a whole, which, in each case, shall
exclude allocated costs of in-house counsel and (ii) any other advisor or
consultant, solely to the extent the Borrower has consented to the retention of
such person) and liabilities of any such Indemnified Person arising out of or
relating to any claim or any action, suit or other proceedings (regardless of
whether any such Indemnified Person is a party thereto or whether such claim,
litigation, or other proceeding is brought by a third party or by the Borrower
or any of its affiliates) that relate to the Term Loan Facility Documentation or
the use of proceeds therefrom; provided that, no Indemnified Person will be
indemnified (a) for its (or any of its affiliates’ or any of its or their
respective officers’, directors’, employees’, members’, agents’, advisors’,
representatives’ and controlling persons’) willful misconduct, bad faith or
gross negligence (to the extent determined in a final non-appealable order of a
court of competent jurisdiction), (b) for its (or any of its affiliates’ or any
of its officers’, directors’, employees’, members’, agents’, advisors’,
representatives’ and controlling persons’) material breach of its obligations
under the Term Loan Facility Documentation (to the extent determined in a final
non-appealable order of a court of competent jurisdiction), (c) for any dispute
among Indemnified Persons (or any of their respective affiliates or any of their
respective officers, directors, members, employees, agents, advisors,
representatives and controlling persons) that does not involve an act or
omission by the Borrower or any of its subsidiaries (other than any claims
against the Term Loan Administrative Agent or the Term Loan Lead Arrangers in
their capacity as such but subject to clause (a) and (b) above) or (d) for any
settlement effected without the Borrower’s prior written consent (not to be
unreasonably withheld or delayed), but if settled with Borrower’s prior written
consent or if there is a final non-appealable





B-20
    

--------------------------------------------------------------------------------





 
judgment against an Indemnified Person in any such proceeding, the Borrower will
indemnify and hold harmless such Indemnified Person from and against any and all
actual losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with this section. Each such Indemnified
Person agrees to refund and return any and all amounts paid by the Borrower to
such Indemnified Person to the extent any of the foregoing items described in
clauses (a) through (d) occurs (to the extent determined in a final
non-appealable order of a court of competent jurisdiction). None of the
Indemnified Persons or the Borrower shall be liable for any special, indirect,
consequential or punitive damages in connection with the Facilities (except to
the extent of its indemnity or reimbursement obligations hereunder in respect of
any losses, claims, damages, liabilities and expenses incurred or paid by an
Indemnified Person to a third party).


Governing Law
and Forum:


New York.


Counsel to Term Loan Administrative Agent and Term Loan Lead Arrangers:


Davis Polk & Wardwell LLP







B-21
    

--------------------------------------------------------------------------------


    


 
ANNEX I TO EXHIBIT B


Interest Rates:
The interest rates under the Term Loan Facility are set forth in the Fee Letter.


 
As used herein and in the Fee Letter:


“Adjusted LIBOR” means the London interbank offered rate, adjusted for statutory
reserve requirements (and each Term Loan designated as such, an “Adjusted LIBOR
Loan”); provided that Adjusted LIBOR shall be deemed to be no less than 0.00%
per annum.


“ABR” means the highest of (i) the rate the Term Loan Administrative
Agent announces from time to time as its prime rate, (ii) the Federal Funds
Effective Rate, plus 1/2 of 1% and (iii) Adjusted LIBOR plus 1% (and each Term
Loan designated as such, an “ABR Loan”).


 
Adjusted LIBOR borrowings may be made for interest periods of 1, 2, 3 or 6
months and, if available to all relevant Term Lenders, a period shorter than one
month or a period of 12 months, as selected by the Borrower.


 
Interest on Adjusted LIBOR Loans and all fees will be payable in arrears on the
basis of a 360-day year, calculated on the basis of the actual number of days
elapsed. Interest on ABR Loans will be payable in arrears on the basis of a
365-day year (or a 366-day year in a leap year) calculated on the basis of the
actual number of days elapsed. Interest will be payable on Adjusted LIBOR Loans
on the last day of the applicable interest period (or at the end of each three
months, in the case of interest periods longer than three months) and upon
prepayment, and on ABR Loans quarterly and upon prepayment.


 
If either (i) the Term Loan Administrative Agent determines that adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR and such
circumstances are unlikely to be temporary and/or (ii) the supervisor for the
administrator of the London interbank offered rate or a governmental authority
having jurisdiction over the Term Loan Administrative Agent has made a public
statement identifying a specific date after which the London interbank offered
rate shall no longer be used for determining interest rates for loans, then the
Term Loan Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to “LIBOR” and that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time and shall enter into an
amendment to reflect such alternate rate of interest and such other related
changes to the Term Loan Facility Documentation as may be applicable, which
amendment shall not require the consent of any Lender unless the Term Loan
Administrative Agent shall have received, within five business days of the date
notice of such successor or alternative index rate is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.


Default Rate:
Upon any payment or bankruptcy event of default, the interest rate will be,
 
 



#91120726v8    
#91297610v2

--------------------------------------------------------------------------------





 
with respect to overdue principal, the applicable interest rate, plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR Loans, plus 2.00% per annum (other than to Defaulting
Lenders). Interest on such overdue amounts will be payable upon written demand.

























































































B-I-2
#91120726v8    
#91297610v2    

--------------------------------------------------------------------------------


    


EXHIBIT C
Project Jedi
ABL Facility
Summary of Terms and Conditions


Capitalized terms used but not defined in this Exhibit C shall have the
respective meanings set forth in the letter agreement to which this Exhibit C is
attached and in the other Exhibits attached thereto. In the case of any such
capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit C shall be determined by reference
to the context in which it is used.


Borrowers:
With respect to the U.S. Facility (as defined below), the Borrower (as defined
in Exhibit B) (the “Borrower”) and other domestic co-borrowers consistent with
the Existing ABL Facility (collectively, the “U.S. Borrowers”).


With respect to the Canadian Facility (as defined below), UNFI Canada, Inc. (the
“Canadian Borrower”).


ABL Administrative Agent and ABL Collateral Agent:
In the case of the Incremental ABL Facility, the administrative agent and
collateral agent under the Existing Facility will continue to act as the
administrative agent and collateral agent (the “Existing ABL Agent”; the
Existing ABL Agent or the New ABL Agent (as defined below), as the case may be,
the “ABL Administrative Agent”).


In the case of the Backstop ABL Facility, Bank of America, N.A. (“Bank of
America”) will act as the sole administrative agent and sole collateral agent
(in such capacities and together with its permitted successors, the “New ABL
Agent” and, collectively with the Term Loan Administrative Agent (as defined in
Exhibit B), the “Administrative Agents”) for a syndicate of banks, financial
institutions and other institutional lenders and investors (other than
Disqualified Institutions) (together with the Initial ABL Lenders, the “ABL
Lenders” and, collectively with the Term Lenders (as defined in Exhibit B), the
“Lenders”) reasonably acceptable to the Borrower (such acceptance not to be
unreasonably withheld or delayed).


ABL Lead Arrangers and Bookrunners:


MLPFS, GS Bank, Wells Fargo Bank, JPMCB and US Bank (collectively, in such
capacities, the “ABL Lead Arrangers” and, together with the Term Loan Lead
Arrangers (as defined in Exhibit B), the “Lead Arrangers”).


ABL Facility:


Either (x) an increase in the U.S. Revolver Commitments and/or the Canadian
Commitments under and as defined in the Third Amended and Restated Loan and
Security Agreement dated as of April 29, 2016 among the Borrower, Bank of
America, N.A. and the other borrowers, agents and lenders party thereto (the
“Existing ABL Facility”) in an aggregate principal amount of $1,100,000,000 (the
“Incremental ABL Facility”) pursuant to the ABL Amendment or (y) in the event
the ABL Amendment is not approved by the requisite lenders under the Existing
ABL Facility on or prior to the Closing Date, an asset-based revolving facility
in an aggregate principal amount of $2,000,000,000 comprised of (i) an
asset-based revolving credit facility in an aggregate principal amount of
$1,950,000,000 available for





--------------------------------------------------------------------------------





 
U.S. Borrowers (the “U.S. Facility”) and (ii) an asset-based revolving facility
in an aggregate principal amount of $50,000,000 available for the Canadian
Borrower (the “Canadian Facility”) (collectively, the “Backstop ABL Facility”
and, together with the Incremental ABL Facility, the “ABL Facility”; loans
incurred under the ABL Facility shall be the “ABL Loans”). The ABL Loans will be
subject to availability as described under the heading “Availability” below.
Use of Proceeds:
Subject to Availability (as defined below), the proceeds of loans under the ABL
Facility will be used (a) on the Closing Date, to issue or cash collateralize
any letters of credit or to fund any upfront fees or OID due to the exercise of
the “market flex” provisions of the Fee Letter with respect to the Term Loan
Facility, (b) on or after the Closing Date, to finance working capital and
general corporate purposes from time to time for the Borrower and its
subsidiaries, (c) on the Closing Date, to fund a portion of the purchase price
in connection with the Acquisition, and (d) on the Closing Date, to pay
transaction fees, costs and expenses; provided that the aggregate amount of ABL
Loans made on the Closing Date for purposes set forth in clauses (b) through
(d) above shall not exceed $1,200 million in the aggregate plus, at the
Borrower’s election, an amount sufficient to fund any original issue discount
(“OID”) or upfront fees required to be funded in connection with the “market
flex” provisions of the Fee Letter.
Availability:


In the case of the Incremental ABL Facility: pursuant to the Existing ABL
Facility.


In the case of the Backstop ABL Facility:


Availability under the U.S. Facility will be equal to the lesser of (a) the then
available unutilized commitments under the U.S. Facility and (b) the then
available unutilized U.S. Borrowing Base (as defined below).


“U.S. Borrowing Base” shall mean (a) 90% of Eligible Accounts (to be defined in
a manner consistent with the ABL Documentation Principles), plus (b) 90% of NOLV
Percentage of the Value of Eligible Inventory (each to be defined in a manner
consistent with the ABL Documentation Principles), plus (c) Qualified Cash (to
be defined in a manner consistent with the ABL Documentation Principles),
plus (d) Eligible Pharmacy Receivables (to be defined in a manner consistent
with the Target ABL Facility with certain exceptions to be agreed), subject to
advance rates to be agreed, plus (e) Pharmacy Scripts Availability (to be
defined in a manner consistent with the Target ABL Facility with certain
exceptions to be agreed), in each case of the U.S. Borrowers, minus (f)
applicable reserves (such reserves shall be established from time to time by the
ABL Administrative Agent in its permitted discretion on the same terms and
conditions of and consistent with the ABL Documentation Principles).


Availability under the Canadian Facility will be equal to the lesser of (a) the
then available unutilized commitments under the Canadian Facility and (b) the
then available unutilized Canadian Borrowing Base (as defined below).





C-2
    

--------------------------------------------------------------------------------





 
“Canadian Borrowing Base” shall mean (a) 90% of Eligible Accounts (to be defined
in a manner consistent with the ABL Documentation Principles), plus (b) 90% of
NOLV Percentage of the Value of Eligible Inventory (each to be defined in a
manner consistent with the ABL Documentation Principles), plus (c) Qualified
Cash (to be defined in a manner consistent with the ABL Documentation
Principles), in each case of the Canadian Borrower, minus (d) applicable
reserves (such reserves shall be established from time to time by the ABL
Administrative Agent in its permitted discretion on the same terms and
conditions of and consistent with the ABL Documentation Principles).


The U.S. Borrowing Base and the Canadian Borrowing Base (collectively, the
“Borrowing Base”) shall be computed pursuant to a Borrowing Base certificate to
be delivered by the Borrower in such manner and at such frequency as is
consistent with the ABL Documentation Principles.


The Borrower will use commercially reasonable efforts to deliver a field
examination and inventory appraisal prior to the Closing Date. In the event the
New ABL Agent has not received its field examinations and inventory appraisals
with respect to the Target and its subsidiaries (the “Target Group”) prior to
the Closing Date, the Borrower shall provide the New ABL Agent and its advisors
and consultants with sufficient access and relevant information relating to the
Target Group and its assets to complete such field examinations and inventory
appraisals on or before the 90th day after the Closing Date. In the case of the
Backstop ABL Facility, during the period from the Closing Date and until the New
ABL Agent’s receipt and reasonable opportunity to review such field examinations
and inventory appraisals, Availability with respect to the Target Group (to the
extent any member is an ABL Loan Party) shall be based on the Target’s existing
asset-based revolving credit facility; and if the New ABL Agent does not receive
such field examinations and inventory appraisals on or prior to the 90th day
after the Closing Date, Availability with respect to the Target Group shall be
zero on and after such 90th day until the New ABL Agent’s receipt and reasonable
opportunity to review such field examinations and inventory appraisals.


Notwithstanding the foregoing, it is agreed that regardless of the Borrowing
Base calculations on the Closing Date, availability under the ABL Facility
(whether the Existing ABL Facility, as amended by the Incremental ABL Facility,
or the Backstop ABL Facility) shall be no less than $1,500 million on the
Closing Date until the 90th day after the Closing Date; provided if the ABL
Administrative Agent receives field examinations and inventory appraisals prior
to the Closing Date and Availability is less than or equal to $1,500 million,
then Availability shall be deemed to be the greater of (x) such Availability and
(y) $1,300 million until the 90th day after the Closing Date.


Interest Rates and Fees:
As set forth on Annex I to this Exhibit C.


 
 



C-3
    

--------------------------------------------------------------------------------





Maturity:
The Incremental ABL Facility will mature, and the lending commitments thereunder
will terminate, on April 29, 2021 and the Backstop ABL Facility will mature, and
the lending commitments thereunder will terminate, on the date that is five (5)
years from the Closing Date.
Cash Management/Cash Dominion:


In the case of the Incremental ABL Facility, pursuant to the Existing ABL
Facility.


In the case of the Backstop ABL Facility, the Borrower shall deliver account
control agreements on the Borrower’s concentration accounts and other accounts
to be mutually agreed within 90 days after the Closing Date, subject to
extensions agreed to by the ABL Administrative Agent. After a Trigger Event (as
defined in the Existing ABL Facility), amounts in controlled accounts will be
swept into a core concentration account maintained with the ABL Administrative
Agent, subject to customary exceptions and thresholds and consistent with the
ABL Documentation Principles.


Letters of Credit:


In the case of the Incremental ABL Facility, pursuant to the Existing ABL
Facility.


In the case of the Backstop ABL Facility:


Up to an amount to be agreed of the ABL Facility will be available to the
Borrower in the form of standby and trade letters of credit, which will reduce
availability under the ABL facility on a dollar-for-dollar basis. Letters of
credit will be issued by GS Bank and other ABL Lenders (in such capacity, the
“Issuing Banks”); provided that neither GS Bank nor any of its affiliates shall
be required to issue trade letters of credit; provided, further, that each
Initial ABL Lender that holds commitments under the ABL Facility shall have a
letter of credit commitment that is proportionate with its commitment under the
ABL Facility. Each letter of credit shall expire not later than the earlier of
(a) 12 months after its date of issuance or such longer period of time as may be
agreed by the applicable Issuing Bank and (b) the fifth business day prior to
the final maturity of the ABL Facility; provided that any standby letter of
credit may provide for renewal thereof for additional periods of up to 12 months
or such longer period of time as may be agreed by the applicable Issuing Bank
(which in no event shall extend beyond the date referred to in clause (b) above,
except to the extent cash collateralized or backstopped pursuant to arrangements
reasonably acceptable to the relevant Issuing Banks).


Drawings under any letter of credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of borrowings under the ABL Facility)
within one (1) business day. Each ABL Lender under the ABL Facility shall be
irrevocably obligated to reimburse such Issuing Bank pro rata based upon their
respective ABL Facility commitments.


Swingline Loans:


Consistent with the ABL Documentation Principles.





C-4
    

--------------------------------------------------------------------------------





Guarantees:
In the case of the Incremental ABL Facility, pursuant to the Existing ABL
Facility.


In the case of the Backstop ABL Facility, all obligations of the Borrower under
the ABL Facility and, at the option of the Borrower, the obligations of the
Borrower or any of its subsidiaries under interest rate protection, currency
exchange or other hedging arrangements with the ABL Administrative Agent, an ABL
Lead Arranger, an ABL Lender or an affiliate of the ABL Administrative Agent, an
ABL Lead Arranger or an ABL Lender (at the time such agreement was entered into
or, in the case of any such arrangements existing on the Closing Date, on the
Closing Date) specifically designated by the Borrower as “ABL Pari Passu Secured
Hedging Arrangements” (collectively, the “ABL Pari Passu Secured Hedging
Arrangements”) and, at the option of the Borrower, the cash management
obligations of the Borrower or any of its subsidiaries owing to the ABL
Administrative Agent, any ABL Lender or an affiliate of the ABL Administrative
Agent or any ABL Lender (at the time such arrangement was entered into or, in
the case of any such arrangements existing on the Closing Date, on the Closing
Date) and specifically identified by the Borrower as “ABL Secured Cash
Management Obligations” (collectively, “ABL Secured Cash Management
Obligations”) will be unconditionally guaranteed (the “ABL Guarantees”) by each
Guarantor under the Term Loan Facility and as provided in the following proviso,
each wholly-owned subsidiary of the Borrower organized in Canada subject to
limitations consistent with the Existing ABL Facility (the “ABL Guarantors” and,
collectively with the Borrower, the “ABL Loan Parties”); provided, that (a)(i)
no ABL Loan Party organized in Canada shall be required to guarantee or shall
otherwise be liable for the obligations of any domestic Loan Party, but the
domestic Loan Parties shall be required to guarantee the obligations of the Loan
Parties organized in Canada and (ii) each Loan Party organized in Canada shall
guarantee the obligations of the Canadian Borrower and (b) on the Closing Date,
each Term Loan Guarantor will also be an ABL Guarantor; provided, further, that
subsidiaries that are not “eligible contract participants” (after giving effect
to any “keepwell” provisions) shall not guarantee swap obligations to the extent
it is illegal or unlawful under the Commodity Exchange Act, or any regulation
thereunder, by virtue of such subsidiary failing to constitute an “eligible
contract participant”.


Security:


In the case of the Incremental ABL Facility, pursuant to the Existing ABL
Facility.


In the case of the Backstop ABL Facility:


The ABL Facility, the ABL Guarantees, the ABL Pari Passu Secured Hedging
Arrangements (at the option of the Borrower, subject to customary procedures to
be agreed, which shall include that pari passu treatment in the waterfall will
require reserves) and the ABL Secured Cash Management Obligations (at the option
of the Borrower, subject to customary procedures to be agreed) will be secured
by the following: (a) a perfected first-priority (subject to exceptions
consistent with the Existing ABL Facility and the



C-5
    

--------------------------------------------------------------------------------





 
Existing Term Facility) security interest in the following: (i) all personal
property of the Borrower and each ABL Guarantor consisting of accounts
receivable, cash, deposit accounts and security accounts (the “Current Asset
Collateral”), (ii) all owned and after acquired inventory of the Borrower and
the ABL Guarantors (the “Inventory Collateral”), (iii) the right to use
trademarks, tradenames and other intellectual property in connection with the
processing or sale of inventory or the sale or collection on accounts receivable
under a royalty fee license agreement or to the extent necessary to sell such
Current Asset Collateral or Inventory Collateral, and (iv) all letter of credit
rights, commercial tort claims, chattel paper, supporting obligations, general
intangibles (including contract rights, customer lists and Pharmacy Scripts (to
be defined in a manner consistent with the Target ABL Facility)), documents,
books, records and instruments relating to such Current Asset Collateral or
Inventory Collateral and, in the case of each of clause (i) through (iv), the
proceeds thereof (including insurance, indemnity, guaranty and condemnation
proceeds), in each case subject to exceptions consistent with the ABL
Documentation Principles (the foregoing, collectively, the “ABL Priority
Collateral”) and (b) a perfected second-priority security interest in
substantially all other present and after-acquired assets of the Loan Parties
other than real property (subject to customary exceptions consistent the Term
Facility Documentation Principles) and proceeds of the foregoing (such
collateral, excluding ABL Priority Collateral, the “Term Loan Priority
Collateral” and together with the ABL Priority Collateral, the “Collateral”), in
each case subject to exceptions consistent with the Documentation Principles.


 
All the above-described pledges and security interests shall be created on
terms, and pursuant to documentation, consistent with the Documentation
Principles and subject to exceptions permitted under the Documentation
Principles. Notwithstanding anything to the contrary contained herein, the
requirements of the preceding paragraphs in this “Security” section shall be
subject to the Certain Funds Provision.


Intercreditor Matters:
The lien priority, relative rights and other creditors’ rights issues in respect
of the ABL Facility and the Term Loan Facility will be set forth in a customary
intercreditor agreement consistent with the ABL Documentation Principles and the
Term Loan Documentation Principles.
Uncommitted Incremental Facilities:
Consistent with the ABL Documentation Principles; provided that in the case of
the Backstop ABL Facility, the aggregate amount of any increase in commitments
under the Backstop ABL Facility after the Closing Date shall not exceed $600
million.
Mandatory Prepayments:
Consistent with the ABL Documentation Principles.


Voluntary Prepayments:
Consistent with the ABL Documentation Principles


ABL Documentation:


The definitive documentation with respect to the ABL Facility (the “ABL Facility
Documentation” and, collectively with the Term Loan Facility Documentation (as
defined in Exhibit B), the “Facilities Documentation”) will be drafted based on
the Existing ABL Facility as in effect on the date hereof, as modified by the
ABL Amendment if approved by the requisite



C-6
    

--------------------------------------------------------------------------------





 
lenders under the Existing ABL Facility (in the case of the Backstop ABL
Facility, with (i) reasonable modifications to the mechanical, operational,
administrative and agency provisions to reflect the administrative guidelines
and practices of the New ABL Agent reasonably agreed to by the Borrower and, in
each case, to the extent not inconsistent with the terms of this Exhibit C,
including additions of provisions regarding European Union bail-in and
Beneficial Ownership Regulation and (ii) conforming changes to the
representations and warranties, affirmative and negative covenants and events of
default set forth in the Term Loan Facility, where appropriate) (collectively,
the “ABL Documentation Principles”).  The Term Loan Documentation Principles (as
defined in Exhibit B) and the ABL Documentation Principles are referred to
collectively herein as the “Documentation Principles”.


Representations
and Warranties:


Consistent with the ABL Documentation Principles.
Conditions Precedent to Initial Borrowing:


The availability of the ABL Facility on the Closing Date will be subject solely
to the applicable conditions precedent set forth in Exhibit D to the Commitment
Letter. For the avoidance of doubt, it is agreed that conditions set forth in
Exhibit D are subject, in all respects, to the Certain Funds Provision.


Conditions Precedent
to each Borrowing (other than on the Closing Date):


Consistent with the ABL Documentation Principles.
Affirmative Covenants:


Consistent with the ABL Documentation Principles.
Negative Covenants:
Consistent with the ABL Documentation Principles; provided that incurrence of
the Facilities and the Incremental Facilities (as defined in Exhibit B) and the
Specified Disposition shall, in each case, be permitted.


Financial Covenant:
Consistent with the ABL Documentation Principles; provided that “Trigger Event”
as defined in the Existing ABL Facility shall be amended to increase the dollar
prong of each threshold from $60,000,000 to $235,000,000.


Events of Default:
Consistent with the ABL Documentation Principles; provided that the threshold
for monetary judgments will be set at any amount to be mutually agreed.


Voting:
Consistent with the ABL Documentation Principles.


Cost and Yield Protection:


Consistent with the ABL Documentation Principles.
Assignments and Participations:
Consistent with the ABL Documentation Principles.


Expenses and Indemnification:
Consistent with the ABL Documentation Principles.
 
 
 
 



C-7
    

--------------------------------------------------------------------------------





Governing Law
and Forum:


New York.
Counsel to ABL Administrative Agent and ABL Lead Arrangers:
Davis Polk & Wardwell LLP







C-8
    

--------------------------------------------------------------------------------






Interest Rates:
In the case of the Incremental ABL Facility, pursuant to the Existing ABL
Facility.

In the case of the Backstop ABL Facility:

Initially, from and after the Closing Date until the last day of the first full
fiscal quarter ending after the Closing Date, the interest rates under (i) the
U.S. Facility will be Adjusted LIBOR plus 1.25% for Adjusted LIBOR Loans or ABR
plus 0.25% for ABR Loans and (ii) the Canadian Facility will be BA Equivalent
Rate plus 1.25% for BA Equivalent Rate Loans or Canadian Prime Rate plus 0.25%
for Canadian Prime Rate Loans, and then on the first day of each fiscal quarter
thereafter (the “Adjustment Date”), the applicable margin under the ABL Facility
will be determined from the pricing grid below based on the average daily
Aggregate Availability (as defined in the Existing ABL Facility) for the fiscal
quarter ending immediately prior to such Adjustment Date.

    
Average Daily Aggregate Availability
Applicable Margin for Adjusted LIBOR Loans/BA Equivalent Rate Loans
Applicable Margin for ABR Loans/Canadian Prime Rate Loans
Greater than or equal to 66.67% of the Line Cap
1.00%
—%
Greater than or equal to 33.33% of the Line Cap but less than 66.67% of the Line
Cap
1.25%
0.25%
Less than 33.33% of the Line Cap
1.50%
0.50%

 
As used herein:


“Adjusted LIBOR” means the London interbank offered rate, adjusted for statutory
reserve requirements provided that Adjusted LIBOR shall be deemed to be no less
than 0.00% per annum.


“Adjusted LIBOR Loans” means ABL Loans, the rate of interest on which is based
on Adjusted LIBOR.


“ABR” means the highest of (i) the U.S. prime rate published in The Wall Street
Journal from time to time, (ii) the one month Adjusted LIBOR plus 1.0% and (iii)
the Federal Funds Effective Rate, plus 1/2 of 1%.


“ABR Loans” means ABL Loans, the rate of interest on which is based on ABR.


“BA Equivalent Rate” will be defined in a manner consistent with the ABL
Documentation Principles.

































    
#91297610v2    

--------------------------------------------------------------------------------






 
 
 


“BA Equivalent Rate Loans” means ABL Loans, the rate of interest on which is
based on BA Equivalent Rate.


“Canadian Prime Rate” will be defined in a manner consistent with the ABL
Documentation Principles.


“Canadian Prime Rate Loans” means ABL Loans, the rate of interest on which is
based on the Canadian Prime Rate.


In no event shall the Adjusted LIBOR, ABR, BA Equivalent Rate or Canadian Prime
Rate be less than zero.


 
If either (i) the ABL Administrative Agent determines that adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR and such
circumstances are unlikely to be temporary and/or (ii) the supervisor for the
administrator of the London interbank offered rate or a governmental authority
having jurisdiction over the ABL Administrative Agent has made a public
statement identifying a specific date after which the London interbank offered
rate shall no longer be used for determining interest rates for loans, then the
ABL Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to “Adjusted LIBOR” and that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time and shall enter into an
amendment to reflect such alternate rate of interest and such other related
changes to the ABL Facility Documentation as may be applicable, which amendment
shall not require the consent of any Lender unless the ABL Administrative Agent
shall have received, within five business days of the date notice of such
successor or alternative index rate is provided to the Lenders, a written notice
from the Required Lenders (to be defined) stating that such Required Lenders
object to such amendment.


Interest Periods and Computation of Interest and Fees:
Consistent with the ABL Documentation Principles.


Default Rate:
Consistent with the ABL Documentation Principles.


Letter of Credit Fees:


In the case of the Incremental ABL Facility, pursuant to the Existing ABL
Facility.


In the case of the Backstop ABL Facility:


A per annum fee equal to the applicable spread over Adjusted LIBOR under the ABL
Facility in effect from time to time will accrue on the aggregate face amount of
outstanding letters of credit under the ABL Facility, payable in arrears at the
end of each quarter after the Closing Date and upon termination of the ABL
Facility. Such fees shall be distributed to the ABL Lenders (other than to
Defaulting Lenders) pro rata in accordance with their commitments under the ABL
Facility. In addition, the Borrower shall pay to each Issuing Bank, for its own
account, (a) a fronting fee of 0.125% on the aggregate face amount of
outstanding letters of credit, payable in arrears





C-I-2
#91120726v8    
#91297610v2    

--------------------------------------------------------------------------------





 
at the end of each quarter after the Closing Date and upon termination of the
ABL Facility and (b) the Issuing Bank’s customary issuance and administration
fees.


Commitment Fees:


In the case of the Incremental ABL Facility, pursuant to the Existing ABL
Facility.


In the case of the Backstop ABL Facility:


Initially, 0.375% per annum on the undrawn portion (for this purpose,
disregarding Swingline Loans as a utilization of the ABL Facility) of the
commitments in respect of the ABL Facility and from and after the date that is
three months after the Closing Date, (a) if average daily usage is greater than
or equal to 25% of the total commitments, 0.25% per annum on the undrawn portion
(for this purpose, disregarding Swingline Loans as a utilization of the ABL
Facility) of the commitments in respect of the ABL Facility and (b) if average
daily usage is less than 25% of the total commitments, 0.375% per annum on the
undrawn portion (for this purpose, disregarding Swingline Loans as a utilization
of the ABL Facility) of the commitments in respect of the ABL Facility.






--------------------------------------------------------------------------------


        


EXHIBIT D
Project Jedi
Conditions Precedent to Funding


Capitalized terms used but not defined in this Exhibit D shall have the meanings
set forth in the Commitment Letter and the other Exhibits attached to the
Commitment Letter to which this Exhibit D is attached. In the case of any such
capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit D shall be determined by reference
to the context in which it is used.


Subject, in each case, to the Certain Funds Provision, the initial availability
of, and initial funding under, the Facilities on the Closing Date shall be
subject solely to the satisfaction or waiver by the Lead Arrangers, as
applicable, of the following conditions precedent:


(a)    The Acquisition shall have been, or substantially concurrently with the
initial borrowing under the Facilities shall be, consummated in all material
respects in accordance with the Transaction Agreement. No provision of the
Transaction Agreement shall have been amended or otherwise modified, no
provisions thereof shall have been waived by you and no consent shall be granted
by you thereunder, in each case, in a manner material and adverse to the Initial
Lenders (in its capacity as such) without the consent of the Lead Arrangers (not
to be unreasonably withheld, delayed, denied or conditioned); provided that (i)
any reduction in the purchase price for the Acquisition set forth in the
Transaction Agreement of greater than 10% shall be deemed to be material and
adverse to the interests of the Initial Lenders, and any reduction in the
purchase price of 10% or less shall be deemed to be material and adverse to the
interests of the Initial Lenders unless applied to reduce the Term Loan Facility
on a dollar-for-dollar basis, (ii) any increase in the purchase price set forth
in the Transaction Agreement shall be deemed to be not material and adverse to
the interests of the Lenders so long as such purchase price increase is not
funded with additional indebtedness and (iii) any change to the definition of
Material Adverse Effect (as defined in the Transaction Agreement as in effect on
the Signing Date) shall be deemed materially adverse to the Initial Lenders and
shall require the consent of the Lead Arrangers (not to be unreasonably
withheld, delayed, denied or conditioned).


(b)    The Closing Date Refinancing shall have been consummated prior to, or
shall be made or consummated substantially concurrently with the initial
borrowing under the Facilities.


(c)    The Lead Arrangers shall have received copies of (A)(i) the audited
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, change in stockholders’ equity and cash flows for the
fiscal years of the Borrower ended August 1, 2015, July 30, 2016 and July 29,
2017 (it being understood that the Lead Arrangers acknowledges receipt of such
audited financial statements) and for each subsequent fiscal year of the
Borrower ended at least 60 days before the Closing Date and (ii) the unaudited
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, change in stockholders’ equity and cash flows for each
subsequent fiscal quarter (other than the fourth fiscal quarter of the
Borrower’s fiscal year) ended at least 40 days before the Closing Date (it being
understood that the Lead Arrangers acknowledge receipt of the unaudited
consolidated financial statements in respect of the fiscal quarters ended
October 28, 2017, January 27, 2018 and April 28, 2018) and (B)(i) the audited
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, change in stockholders’ equity and cash flows for the
fiscal years of the Target ended February 27, 2016, February 25, 2017 and
February 24, 2018 (it being understood that the Lead Arrangers acknowledges
receipt of such audited financial statements) and for each subsequent fiscal
year of the Target ended at least 60 days before the Closing Date and (ii) the
unaudited consolidated balance sheet and related


    
    

--------------------------------------------------------------------------------





consolidated statements of operations, comprehensive income, change in
stockholders’ equity and cash flows for each subsequent fiscal quarter (other
than the fourth fiscal quarter of the Target’s fiscal year) ended at least 40
days before the Closing Date.


(d)    The Lead Arrangers shall have received an unaudited pro forma
consolidated balance sheet and related unaudited pro forma consolidated
statement of income of the Borrower and its subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 40 days (or 60 days if such
four-fiscal quarter period is the end of the Borrower’s fiscal year) prior to
the Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred on such date (in the case of such pro forma balance
sheet) or on the first day of such period (in the case of such pro forma
statement of income), as applicable (which need not be prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R))).


(e)     Subject to the Certain Funds Provision, all documents and instruments
required to grant and perfect the Administrative Agent’s security interests in
the Collateral shall have been executed and delivered by the Loan Parties and,
if applicable, be in proper form for filing.


(f)    The Administrative Agent shall have received (at least three (3) business
days prior to the Closing Date) all documentation and other information about
the Borrower and each Guarantor as has been reasonably requested in writing at
least ten (10) business days prior to the Closing Date by the Administrative
Agent or the Lead Arrangers that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act and the Beneficial Ownership
Certification.


(g)    (i) (x) With respect to the ABL Facility, the execution and delivery by
the Borrower and the other Loan Parties of the ABL Facility Documentation
consistent with the Commitment Letter and the ABL Facility Term Sheet shall have
occurred and (y) with respect to the Term Loan Facility, the execution and
delivery by the Borrower and the other Loan Parties of the Term Loan Facility
Documentation consistent with the Commitment Letter and the Term Loan Facility
Term Sheet shall have occurred, (ii) with respect to each such Facility, the
delivery of customary legal opinion(s) from counsel to the Loan Parties,
customary evidence of organizational authorization, customary officer’s and
secretary’s certificates, customary organizational good standing certificates
(to the extent such concept exists), customary borrowing requests and a solvency
certificate of the Borrower’s chief financial officer, chief operating officer
or other officer with similar responsibilities substantially in the form
attached as Annex I hereto shall have each occurred and (iii) with respect to
the ABL Facility, the delivery by the Borrower of a Borrowing Base Certificate
if a borrowing under the ABL Facility is requested to be made on the Closing
Date.


(h)    All fees required to be paid on the Closing Date pursuant to the Fee
Letter and reasonable out-of-pocket expenses required to be paid on the Closing
Date pursuant to the Commitment Letter, in each case to the extent invoiced at
least three (3) business days prior to the Closing Date, shall have been paid,
or shall be paid substantially concurrently with, the initial borrowing under
the Facilities (which amounts may be offset against the proceeds of the
Facilities).


(i)    Except (a) as disclosed in any form, document or report publicly filed
with or publicly furnished to the SEC by the Target or any of its Subsidiaries
(for purposes of this section, as defined in the Transaction Agreement as in
effect on the Signing Date) on or after February 27, 2016 and prior to the
Signing Date (excluding any disclosures set forth in any “risk factors”,
“forward-looking


D-2
#91120726v8    
#91297610v2    

--------------------------------------------------------------------------------





statements” or “market risk” sections or in any other section to the extent they
are cautionary, predictive or forward-looking in nature) or (b) as disclosed in
the Company Disclosure Schedule (as defined in the Transaction Agreement as in
effect on the Signing Date) delivered to the Commitment Parties prior to or
concurrently with the execution and delivery of this Commitment Letter (provided
that disclosure of any item in any section or subsection of the Company
Disclosure Schedule shall be deemed disclosed with respect to any other section
or subsection to the extent that the relevance of any disclosed event, item or
occurrence in such section or subsection to such other section or subsection is
reasonably apparent on its face), since February 24, 2018, there has not been
any change, occurrence or development that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(j)    The Specified Representations shall be true and correct in all material
respects as of the Closing Date.


(k)    The Specified Transaction Agreement Representations shall be true and
correct in all material respects, but only to the extent that the Borrower (or
any of its affiliates) has the right (taking into account any applicable cure
provisions) to terminate its obligations under the Transaction Agreement or
decline to consummate the Acquisition (in each case, in accordance with the
terms of the Transaction Agreement) as a result of a breach of such Specified
Transaction Agreement Representation.


(l)    The Closing Date shall not occur prior to 45 days after the Signing Date.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




D-3
#91120726v8    
#91297610v2    

--------------------------------------------------------------------------------


        




ANNEX I to EXHIBIT D


FORM OF SOLVENCY CERTIFICATE
SOLVENCY CERTIFICATE of
THE COMPANY AND ITS SUBSIDIARIES
[DATE]
Pursuant to (i) Section [__] of that certain [__] (the “Term Loan Credit
Agreement”) and (ii) Section [__] of that certain [__] (the “ABL Credit
Agreement” and, collectively with the Term Loan Credit Agreement, the “Credit
Agreement”), the undersigned hereby certifies to the Administrative Agent and
the Lenders, solely in such undersigned’s capacity as [chief financial officer]
[chief operating officer] [specify other officer with similar responsibilities]
of the Borrower, and not individually (and without personal liability), as
follows:
As of the date hereof, on a pro forma basis after giving effect to the
consummation of the Transactions, including the making of the Loans under the
Credit Agreement on the date hereof, and after giving effect to the application
of the proceeds of such Loans:
(a)
the fair value of the assets (on a going concern basis) of the Borrower and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise;

(b)
the present fair saleable value of the property (on a going concern basis) of
the Borrower and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business;

(c)
the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business; and

(d)
the Borrower and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business contemplated as of the date hereof for
which they have unreasonably small capital.

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability in the ordinary course of
business. Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to them in the applicable Credit Agreement.


The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries (taken as a whole). In reaching the conclusions
set forth in this Solvency Certificate, the undersigned has made such other
investigations and inquiries as the undersigned has deemed appropriate, having
taken into account the nature of the particular business anticipated to be
conducted by the Borrower and its Subsidiaries (taken as a whole) after
consummation of the transactions contemplated by the Credit Agreement.


[Signature Page Follows.]


    
    

--------------------------------------------------------------------------------


        




IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as [chief financial officer][chief operating
officer][specify other officer with similar responsibilities] of the Borrower,
on behalf of the Borrower, and not individually, as of the date first stated
above.





 
Name:
Title:
 
 
 
 
 
 
 













    
    